Exhibit 10.4

HOTEL MANAGEMENT AGREEMENT

DATED AS OF AUGUST       , 2006

BETWEEN

1100 WEST PROPERTIES LLC,

AS OWNER,

AND

MORGANS HOTEL GROUP MANAGEMENT LLC,

AS OPERATOR,

FOR THE MANAGEMENT OF

MONDRIAN

(HOTEL AND RESIDENCES)

LOCATED

AT

1100 West Avenue

Miami Beach, Florida 33139


--------------------------------------------------------------------------------




HOTEL MANAGEMENT AGREEMENT

HOTEL MANAGEMENT AGREEMENT (this “Agreement”) made and entered into this        
day of August, 2006  by and between 1100 WEST PROPERTIES LLC, a Delaware limited
liability company (hereinafter called the “Owner”), and MORGANS HOTEL GROUP
MANAGEMENT LLC, a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter called the “Operator”).

W I T N E S S E T H:

WHEREAS, the Owner is the owner of the property located at 1100 West Avenue,
Miami Beach, Florida 33139 (the “Premises”); and

WHEREAS, Owner intends to convert said Premises from rental apartments to
operation as a hotel; and

WHEREAS, Owner also intends to redevelop said Premises as a hotel-condominium
project, containing 342 condominium units, as well an hotel-unit and other
amenities; and

WHEREAS, the Owner desires to obtain the benefits of the Operator’s expertise in
the management and operation of the Hotel (as hereinafter defined) by granting
to the Operator complete and full control and discretion in the operation,
direction, management and supervision of the Hotel, subject to the limitations
in this Agreement, and the Operator desires to assume such control and
discretion upon the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1           Definitions.  The following terms shall have the following
meanings when used in this Agreement:

“Adjustment Date” shall have the meaning set for the in Section 10.1 hereof.

“Affiliate” of any person or entity shall mean any other person or entity
controlling, controlled by or under common control with the person or entity in
question.

“Allocable Chain Expenses” for any period shall mean the Hotel’s pro rata share
of all Chain Expenses incurred during such period.  The Hotel’s pro rata share
of Chain Expenses for any period shall bear the same ratio to the overall Chain
Expenses for such period as the Gross Revenues of the Hotel bears to the
aggregate gross revenues (calculated in a similar manner as the Gross Revenues
of the Hotel) of all hotels opened to the public and operated or managed during
such period by the Operator or its Affiliates and such Allocable Chain Expenses
shall be included in Gross Operating Expenses; provided that Allocable Chain
Expenses for any Calendar

2


--------------------------------------------------------------------------------




Year shall not exceed 3.0% of Gross Revenues for such Calendar Year.  It is the
intention of the parties with respect to Chain Services that the Operator and
the Owner will not have to duplicate such service or cost at the property level,
so the Owner will not incur a duplicate expense with respect thereto.

“Annual Incentive Fee” shall have the meaning set forth in Section 10.2 hereof
and be in the amounts as shown on Schedule 10.2 hereof.

“Annual Profit and Loss Statement” shall mean a profit and loss statement
prepared in accordance with, for so long as same shall be in effect and to the
extent required by the Holder thereof, the applicable requirements of the
Owner’s Loan Documents (and thereafter, the reasonable requirements of any loan
documents evidencing or securing a loan held by a third-party unaffiliated
lender that replaces the Existing Loan), and generally accepted accounting
principles applicable to the operation of hotels and which is consistent with
the Uniform System, applied on a consistent basis, and shall set forth the
profit or loss of the operation of the Hotel for the prior Calendar Year.

“Applicable Laws” shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes, zoning and comprehensive
land use laws, easements, restrictions, limitations and conditions of record,
including the Declaration (as hereinafter defined) and executive orders of all
federal, state or local governmental authorities, whether now existing or
hereafter created, affecting the Hotel or the use, occupation, operation or
maintenance thereof, including, without limitation, the State Liquor Authority,
it being expressly understood and agreed however that where the term “Applicable
Laws” is used with respect to the obligations or liability of Operator, same
shall not in any instance be deemed to create or imply responsibility of or by
Operator for or with respect to the operations or obligations of any tenant or
other concessionaire, provided that same shall not limit any obligation that the
Operator may have pursuant to the terms of this Agreement to use commercially
reasonable efforts to seek to enforce, as against such tenant or concessionaire,
the terms of the applicable lease, license or other agreement with such tenant
or concessionaire requiring them to comply with “Applicable Laws.”

“Base Fee” shall have the meaning set forth in Section 10.1 hereof.

“Benchmark Hotel” shall mean the Mondrian Los Angeles, located at 8440 Sunset
Boulevard, Hollywood, California, or such other hotel, as agreed to from time to
time by the Owner and the Operator as the Benchmark Hotel.  In the event that
any such hotel ceases to be managed or operated by the Operator or its
Affiliate, or ceases to be managed or operated by the Operator or its Affiliate
substantially in accordance with the standards in effect at the time at which it
is agreed that such hotel is the Benchmark Hotel, such hotel as it was last
operated by the Operator or Affiliate at the applicable standards shall continue
to be the Benchmark Hotel or, unless and until the Owner and the Operator shall
designate another hotel as the Benchmark Hotel.

“Building” or “Improvements” shall mean the building or buildings on the
Premises and all improvements, fixtures and appurtenances and all alterations,
replacements, additions and substitutions therefor now or hereafter located
thereon, including, without limitation, all

3


--------------------------------------------------------------------------------




apparatus, equipment or articles now or hereafter therein or thereon used to
supply heating, gas, air conditioning, water, lighting, power, sanitation,
laundry, refrigeration and ventilation, and kitchen, elevator, millwork (and
other architectural finishes) and all other similar fixtures and equipment which
are affixed thereto, exclusive of FF&E.

“Business Plan” or “Budget” shall mean the annual budget and forecast of
operations determined in accordance with Section 9.4 hereof (which shall include
credit policies) as such budget and forecast may be modified from time to time
in accordance herewith, and which budget and forecast shall be prepared in a
form and manner consistent with the budgets and forecasts prepared by Operator
or its Affiliate for the Benchmark Hotels.

“Calendar Year” shall mean any consecutive twelve-month period commencing upon
the first day of January and ending upon the last day of December during the
Term (as hereinafter defined), except that the first Calendar Year shall be the
period from the Commencement Date to the last day of December next following
(provided that if such period would be a period of greater than 18 months, then
the first Calendar Year shall be a pro-rated year from the Commencement Date to
the last day of December next following) and the last Calendar Year shall be the
period from the first day of January of the Calendar Year in which this
Agreement terminates or expires to the date of such termination or expiration.

“Cash Management Policies” shall mean those policies established by the Operator
and the Owner with respect to the handling of Hotel funds; provided, that for so
long as same shall be in effect and to the extent required by the Holder
thereof, such policies shall be subject to the applicable requirements of the
Owner’s Loan Documents, and thereafter, to the extent required by the holder
thereof, to the reasonable requirements of any loan documents evidencing or
securing a loan that replaces the Owner’s Loan.

“Chain Expenses” for any period shall mean any and all costs and expenses
incurred during such period by the Operator or by any of its Affiliates in
respect of Chain Services.

“Chain Services” shall mean those financial benefits, services and facilities
provided by the Operator or its Affiliates (as opposed to third parties) in
connection with the operation and for the benefit of the Hotel and the other
Morgans Hotels, which are generally made available by the Operator in a
non-discriminatory manner from time to time during the Term to Morgans Hotels. 
These essential benefits, services and facilities are typically those which
would be performed at the property level but which the Operator can usually
perform more effectively, efficiently and economically on a centralized basis
because it provides such essential benefits, services and facilities to various
hotels or because of some demonstrated expertise of the Operator.  Chain
Services presently consist of (i) convention, business and sales promotion
services (including the maintenance and staffing of the Operator’s home office
sales and public relations force), (ii) food and beverage (including promotions,
restructuring of operations and non-day-to-day supervision, but subject to the
terms of the Existing Leases), human resources, personnel and other operational
departmental supervision and control services, (iii) certain home office
personnel and staff who are directly involved in the operations of the Hotel
from time to time but not otherwise physically located at the Hotel or on the
Hotel payroll, (iv) audits (internal and external, financial and operational)
and other accounting services, (v) graphic design services, (vi) supervision of
purchasing and leasing, (vii) supervision of physical plant

4


--------------------------------------------------------------------------------




maintenance, (viii) special tenant and banking relationships, (ix) real estate
tax audits and challenges, (x) Reservation System Services and (xi) labor
negotiations.  The Operator shall have the right to increase or decrease Chain
Services for all Morgans Hotels from time to time in the Operator’s sole
discretion; provided, however, that the Operator deems the increase or decrease
in Chain Services, as applicable to the Hotel to be beneficial and economical
for the operation of Morgans Hotels.

“Condominium Association” shall mean the condominium association established
under the Declaration.

“Condominium Units” shall mean the individual condominium units created by the
Declaration.

“Condominium Unit Owner” shall mean the owner of a Unit as defined in the
Declaration.

“Commencement Date” shall mean the date hereof.

 “Competitive Hotels” shall mean those hotels agreed to by the Owner and
Operator prior to the opening of the Hotel. In connection with the process for
approving a Budget for each succeeding Calendar Year, either party may request
review of and recommend revisions to the then-applicable list of Competitive
Hotels and any revisions shall be subject to the mutual agreement of Owner and
Operator.  Any disagreement between the Owner and the Operator with respect to
the hotels included in Competitive Hotels will be resolved by arbitration in the
manner provided in Section 9.6.  In no event shall the list of Competitive
Hotels contain fewer than five (5) hotels at any time.

“Consumable Supplies” shall mean office, cleaning, engineering, laundry and
valet supplies, food service supplies, decorations, menus, guest supplies
(including stationery, soap, matches, toilet and facial tissues) and such other
supplies as are customarily consumed on a daily basis in the operation of a
hotel as required by the Hotel Standards.

“Declaration” shall mean the declaration of condominium and all related
documents including, without limitation, the prospectus and all exhibits and
attachments thereto, and the articles and by-laws, pursuant to which the
Premises is submitted to the condominium form of ownership all of which the
Operator shall have the right to review and approve (provided, to the extent the
same is reviewed and approved by Mondrian Miami Investment LLC (“Mondrian
Miami”), an affiliate of Operator, which entity holds an indirect interest in
Owner, such approval shall constitute the deemed approval of Operator).

“Existing Leases” shall mean those currently existing leases with respect to the
Property, if any.

“Existing Loan” shall mean that certain loan in the original maximum principal
amount of $124,000,000 from Eurohypo AG, New York Branch, as administrative
agent, and the participant banks from time to time party to the Owner’s Loan
Documents, and Owner.

5


--------------------------------------------------------------------------------




“FF&E” shall mean all furniture, furnishings, fixtures and equipment, systems,
apparatus, goods and other personal property used in, or held in storage for use
in or required in connection with the operation of the Hotel and shall include
Operating Equipment, specialized hotel equipment, guest room, corridor,
restaurant, and lounge furnishings, office furniture and equipment, carpets,
electrical appliances, kitchen appliances and apparatus, floor coverings, soft
furnishings, artwork, decorative lighting, beverage and bar apparatus and
appliances, telephones and telephone system, signs, television receivers and
other electrical and electronic equipment, computer hardware and software,
laundry apparatus and appliances, maintenance and engineering apparatus and
appliances, function, banquet and conference furniture and apparatus, exterior
and interior signage, office and back of house apparatus and appliances, motor
vehicles and courtesy vehicles, and such other furnishings and equipment as are
used in connection with the operation of hotels, and all alterations,
substitutions, additions and replacements therefore; provided, however, that
FF&E shall not include Working Capital.

“FF&E Reserve” shall mean, following such time as the Owner and the Operator
shall agree for the first time to include an FF&E Reserve in the Budget (any
dispute as to the initial establishment of an FF&E Reserve to be determined by
arbitration pursuant to Section 9.6), an FF&E reserve to be funded each Calendar
Year thereafter out of Gross Revenues (or otherwise by Owner if required by any
Holder) in an amount equal to four (4%) percent of Gross Revenues from room
rentals as reduced by such amounts collected by the Condominium Association or
the Hotel Unit Owner (for the upkeep of the Shared Facilities) under the
Declaration.  The amount of the FF&E Reserve, and payments into the FF&E
Reserve, shall take into account assessments and other sums collected, or to be
collected, from Condominium Unit Owners (whether paid to the Condominium
Association, the Hotel Unit Owner or directly to the Operator or otherwise
available from the Condominium Association) which may be used to pay for items
otherwise to be pad for from funds in the FF&E Reserve.

Provided that, to the extent that the Owner’s Loan Documents require an FF&E or
similar reserve, and thereafter, to the extent that any loan documents
evidencing or securing a loan that replaces the Owner’s Loan reasonably require
such a reserve (provided that unless the Operator waives such requirement, any
such replacement agreements shall not provide for more stringent funding (i.e.,
higher required reserve amounts or a requirement to fund the reserve
irrespective of the availability of cash flow and/or prior to items which the
Owner’s Loan Documents permit to be funded or paid before the FF&E Reserve) and
disbursement requirements than the Owner’s  Loan Documents), the “FF&E Reserve”
shall mean such reserves required by the lender.

The FF&E Reserve shall not cover FF&E within individual Participating
Condominium Units.  A separate account (the “Participating Units FF&E Reserve
Account”) shall be funded by each owner of a Participating Condominium Unit in
an amount up to four (4%) percent of the hotel room rentals generated by the
owner’s Participating Condominium Unit (prior to any division of revenues
between Condominium Unit Owner and the Hotel Unit Owner) as determined by the
Hotel Unit Owner and the Operator and reflected in the Unit Rental Agreement
(any dispute as to the establishment of an FF&E Reserve percentage from time to
time shall be determined by arbitration pursuant to Section 9.6), and shall be
utilized in connection with FF&E in the Participating Condominium Unit.  A
separate ledger account shall be maintained for each Participating Condominium
Unit reflecting deposits to the Participating Units FF&E Reserve Account in
respect of such Participating Condominium Unit as well as

6


--------------------------------------------------------------------------------




deductions therefrom in respect of such Participating Condominium Unit.  In the
event that the amount credited to the account of any Participating Condominium
Unit is determined by Operator to be less than the amount necessary to maintain
such Unit in accordance with Hotel Standards, Operator shall require an
additional funding by such Participating Unit Owner in an amount sufficient to
allow such Unit to be maintained in accordance with Hotel Standards and in the
event that such additional amount is not funded within the time period as
determined by the Operator of receipt of written demand, Operator shall advise
such Participating Unit Owner that the Unit shall be suspended from
participation in the Rental Program until such additional amount is funded.

“Force Majeure” shall mean (a) strikes, labor lock-outs, other industrial
disputes, accidents, inability to procure materials, governmental action or
restriction, regulation or control, failure of power, water, fuel, electricity
or other utilities, riots, insurrection, civil commotion, enemy or terrorist
action, war, acts of God, fire or other casualty or (b) any other matter, cause
or circumstances which is beyond the reasonable control of the Operator and/or
the Owner and which materially and adversely affects the performance by the
Operator and/or the Owner (as applicable) of the terms and provisions of this
Agreement in each case to the extent the same has not arisen by reason of any
breach by the Operator and/or the Owner or any other person for whom the
Operator and/or the Owner (as the case may be) is responsible of any of the
Operator’s and/or the Owner’s (as applicable) obligations under this Agreement.

“Gross Operating Expenses” shall mean any and all costs, fees, charges,
liabilities, obligations and expenses of managing, maintaining, repairing,
marketing, promoting and operating the Hotel and administering the Rental
Program (including distributions made to Participating Unit Owners) determined
on an accrual basis, in accordance with generally accepted accounting principles
and consistent with the Uniform System, including, without limitation, all
salaries and employee expense and related taxes (including, without limitation,
all wages, bonuses and other compensation of all employees of the Hotel and
their social and fringe benefits which shall include, but not be limited to,
life, medical and disability insurance and retirement benefits and other related
employee costs), the cost of Consumable Supplies, utilities, insurance to be
provided under the terms of this Agreement by the Operator (including without
limitation the insurance described in Section 11.1(b) hereof) or by the Owner
with the Operator’s approval, governmental fees and assessments, food,
beverages, laundry service expense, license fees, advertising, marketing,
reservation systems, and any and all other operating expenses as are reasonably
necessary for the proper and efficient operation of the Hotel in accordance with
the Hotel Standards incurred by the Operator in accordance with the provisions
hereof (including, without limitation, (i) federal, state and municipal excise,
gross receipts, cabaret, sales, use, personal property, real estate, employee
withholding and all other taxes, levies or assessments paid over to federal,
state or municipal governments by the Operator with respect to the Hotel, (ii)
the Base Fee, (iii) Allocable Chain Expenses, (iv) deferred maintenance to the
extent that same is not a capital expense; all determined on an accrual basis in
accordance with generally accepted accounting principles and consistent with the
Uniform System).  Out-of-pocket expenses of the Operator incurred for the
account of or in connection with the Hotel operations, including reasonable
travel expenses of employees, officers and other representatives and consultants
of the Operator permitted by Section 6.1 hereof shall be deemed to be part of
Gross Operating Expenses and such persons shall be afforded reasonable
accommodations, food, beverages, laundry, valet and other such services by and
at the Hotel without charge to such

7


--------------------------------------------------------------------------------




persons or the Operator.  Depreciation and amortization on the Hotel, and the
establishment or replenishing of all reasonable reserves (including, without
limitation, for FF&E, Working Capital and capital expenditures) at the Hotel,
shall not be Gross Operating Expenses.

“Gross Revenues” shall mean any and all revenues, profits, receipts and income
of any kind determined derived directly or indirectly by the Operator from the
Hotel (exclusive of any sums credited or payable to Owner that are duplicative
of sums credited or payable to any Condominium Unit Owner other than the Owner)
including, without limitation, rentals, reimbursements or other payments from
tenants, hotel guests, lessees, licenses or concessionaires, on an accrual
basis, paid or collected, determined in accordance with generally accepted
accounting principles and consistent with the Uniform System including revenue
from off-site catering, net vending machine revenues, the gross receipts of any
Hotel Amenities and the fair trading value of reasonable barter transactions,
and excluding, however: (i) funds furnished by the Owner (or Participating Unit
Owners, including assessments imposed on them) and interest earned on the
Owner’s funds, (ii) subject to the provisions of Articles 14 and 15, proceeds of
insurance and condemnation other than business interruption insurance,
(iii) gratuities to employees and sales and other taxes collected by the
Operator, (iv) all loan proceeds from financings or refinancings of the Hotel or
interest therein or components thereof, (v) judgments and awards, except any net
proceeds thereof arising from normal business operations of the Hotel and paid
in lieu of operating income, (vi) proceeds of a sale of condominium units or a
sale of the Property, (vii) actual bad debts arising from Gross Revenues,
provided that any recovered bad debts shall again become part of Gross Revenues
in the Calendar Year in which they are recovered, (viii) complimentary rooms,
food or beverage provided to employees by the Operator as required by this
Agreement, (ix) proceeds of sales received or receivable at the Hotel for other
hotel accommodations, goods and services unrelated to the operation of the Hotel
or to be provided at other hotels, although arranged by the Operator, (x)
revenues, including gains or losses arising from the sale or other disposition
of capital assets, including FF&E no longer required for the operation of the
Hotel, (xi) proceeds, or awards arising from a taking or condemnation of capital
property other than an award for temporary use, (xii) receipts or credits for
settlement of claims for loss or theft of or damage to personal property or
furnishings, or any recoveries relating to breach of warranty or guaranty,
excluding, however, those amounts that are compensation for items that would
otherwise be included in Gross Revenues hereunder, (xiii) receipts of a capital
nature, including any financing of the Hotel, (xiv) revenue, income and proceeds
of sales of tenants, licensees and concessionaires (distinct from rentals and
fees paid by said parties to Owner) except where Owner holds an interest in any
such tenant, licensee or concessionaire, and (xv) for purposes of calculating
Net Operating Profits, without duplication of exclusions set forth above,
revenue, income and proceeds of sales of tenants, licensees and concessionaires
(distinct from rentals and fees paid by such parties to Owner) regardless of
whether Owner has an interest in any such tenant, licensee or concessionaire,
and sums credited or payable to any Condominium Unit Owner (other than Owner),
in either case to the extent the same are not paid to the Owner or paid to the
Operator on behalf of the Owner.

“Holder” shall mean any mortgagee, trustee, lender, holder or ground lessor
under a Security Agreement, expressly including the lender with respect to an
Existing Loan.

8


--------------------------------------------------------------------------------




“Hotel” shall mean the Property, less any portions thereof which are not a part
of the hotel operation on the Property.

“Hotel Amenities” shall mean all recreational, food and beverage, and
entertainment facilities located in the hotel which are available to guests
(whether or not a fee for usage is charged) including without limitation all
restaurants, bars, clubs, spas and similar facilities.

“Hotel Standards” shall mean the operation and maintenance of the Hotel
consistent with the standards established by the Operator for the operation and
maintenance of the Benchmark Hotel and otherwise as a first class full service
hotel.

“Hotel Unit” shall mean the “Hotel Unit,” as defined in the Declaration.

“Hotel Unit Owner” shall mean the Owner, its successors and/or assignees that
own the Hotel Unit.

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with generally accepted accounting principles should be classified
upon the obligor’s balance sheet as liabilities, excluding trade payables or
other payables in the ordinary course of business, but in any event including
liabilities secured by any mortgage, pledge, lien or other security interest
existing on property owned or acquired by the obligor involved, whether or not
the liability secured thereby shall have been assumed by such obligor, and all
guarantees, endorsements or other contingent obligations in respect of
indebtedness of others.

“Management Fee” shall mean, collectively, the Base Fee and the Annual Incentive
Fee.

“Marketing and Advertising Services” shall mean marketing and advertising
services consistent with such marketing and advertising services as are provided
on a non-discriminatory basis by the Operator or its Affiliates with respect to
the Benchmark Hotels, to the extent that the same are operated by the Operator
or its Affiliates.

“Monthly Report” shall have the meaning set forth in Section 9.3 hereof.

“Morgans Hotels” shall mean such hotels which are managed or operated by the
Operator or its Affiliates.

“Net Operating Profits” shall mean (A) the sum of (i) the Gross Revenues for the
Hotel, and (ii) to the extent not previously included in Gross Revenues (or to
the extent previously included in Gross Operating Expenses as an allowance for
bad or uncollected debt), receipts of the Hotel which either would have been
Gross Revenues but which were treated as bad debts, or for which a bad or
uncollected debt allowance was included in Gross Operating Expenses, in any
prior accounting period, less (B) the Gross Operating Expenses for the Hotel;
provided, however, that as used herein, Gross Operating Expenses shall exclude
interest expense or fees to any lender (including any Holder), Taxes and
amortization, but shall include, without duplication, the FF&E Reserve (it being
accordingly understood that such expenses then actually incurred shall be
excluded from Gross Operating Expenses for the purpose of this calculation).

“OME Milestone” shall have the meaning set forth in Section 10.2.

9


--------------------------------------------------------------------------------




“Operating Account” or “Operating Accounts” shall mean the bank account or
accounts selected by the Operator, and reasonably acceptable to the Owner, into
which funds from the Hotel, subject for so long as same shall be in effect and
to the extent required by the Holder thereof, to the applicable requirements of
the Owner’s Loan Documents and any Cash Management Policies, shall be deposited
and from which the Operator shall withdraw funds to pay, or to reimburse itself
for payments made, for expenses of the Hotel, subject to the terms hereof, and
for so long as same shall be in effect and to the extent required by the Holder
thereof, the applicable requirements of the Owner’s Loan Documents.  All funds
shall be kept separate and apart in accounts designated for the Hotel alone (in
the Owner’s name, to the extent permitted by the Cash Management Policies) with
signatory authority limits established pursuant to the Cash Management Policies,
it being understood that the Owner will not have signatory authority on such
accounts.

“Operating Agreement” shall mean the Operating Agreement of the Owner.

“Operating Equipment” shall mean chinaware, glassware, linens, silverware, and
other items of a similar nature, and all replacements, additions and
substitutions therefor.

“Operator’s Materials” shall have the meaning set forth in Section 3.3 hereof.

“Operator’s Tradename” shall mean the name of “Mondrian,” “Morgans,” “Morgans
Hotel” or any derivation thereof and/or any other tradenames, trademarks,
service marks, logos or designs owned or licensed to the Owner by the Operator
or any Affiliate.

“Other Managed Elements” shall have the meaning set forth in Section 10.1
hereof.

“Other Morgans Hotels” shall have the meaning set forth in Section 4.11 hereof.

“Owner’s Loan” shall mean the loan or loans evidenced and secured by the Owner’s
Loan Documents.

“Owner’s Loan Documents” shall mean those certain documents evidencing and
securing any loan or loans obtained by the Owner from time to time and secured
by a mortgage on the Hotel (or any portions thereof) or any pledge of interests
in the Owner.

“Owner’s Tradename” shall have the meaning set forth in Section 3.2(b) hereof.

“Participating Condominium Units, Participating Units and Participating
Condominium Hotel Room Keys” shall mean at any time, and from time to time, the
Hotel Condominium Units that are then subject to a Unit Rental Agreement and are
therefore part of the Rental Program.

“Participating Unit Owner” shall mean the owner of a Participating Condominium
Unit.

“Prime Rate” shall have the meaning set forth in Section 8.4(b) hereof.

“Premises” shall mean the parcel of land described in Exhibit A attached hereto
and made a part hereof and all the rights, privileges, easements and
appurtenances thereunto belonging or

10


--------------------------------------------------------------------------------




in any way appertaining in any streets, alleys or other public ways (before or
after vacation thereof) adjacent to the site.

“Project” or “Property” shall mean and refer to the Hotel, the Premises and the
Building (the land and the improvements thereon).

“Projected NOP” shall mean, for each Calendar Year, the projected Net Operating
Profits of the Hotel for such Calendar Year as set forth in the applicable
Budget for the Hotel; provided, however, that if at any time the Owner and the
Operator shall be unable to agree on Projected NOP (or Projected NOP shall not
have been finally determined by arbitration in accordance with Section 9.6) with
respect to the Approved Budget for any such Calendar Year, Projected NOP for
such Calendar Year shall be deemed to equal 100% of the NOP for the prior
Calendar Year.

“Property” shall mean the Premises and all improvements thereon submitted to the
condominium form of ownership, under Florida law, pursuant to the Declaration.

“Qualified Transferee” means a party that, in the reasonable opinion of the
Operator, is Creditworthy, and is not an Affiliate of: (i) a Competitor of the
Operator; (ii) a person controlled by, or associated with organized crime, a
felon, a person convicted of a capital crime; (iii) a person directly or
indirectly owned or controlled by the government of any country that is subject
to a United States Embargo; or (iv) a person any of whose owners or officers,
directors or executive employees or officers, directors or executive employees
of such owners are name as a “Specially Designated National and Blocked Persons”
as designated by the United States Department of the Treasury’s Office of
Foreign Assets Control (a listing of which is currently published under the
internet website address www.ustres.gove/terrorism.html), or as a person or
nation designated in Presidential Executive Order 13224 as a person or nation
who commits, threatens to commit, or supports terrorism.  As used herein, a
“Competitor” or Operator or any of its Affiliates shall mean any party who
engages in the operation or management of hotels as a primary component of its
business activities, and “Creditworthy” shall mean any person seeking to be a
Qualified Transferee prior to the third anniversary of the official opening date
of the Hotel (as determined by Owner and Operator) who has a net worth (the
excess of total assets over total liabilities) of at least One Hundred Million
Dollars ($100,000,000), and following the third anniversary of the official
opening date of the Hotel (as determined by Owner and Operator) shall mean a
person who has a net worth of $25,000,000.  For purposes of determining the net
worth of a party, the aggregate net worth of the principals, parent, Affiliates,
holding companies or related persons of the party shall be considered as if such
principals, parents, Affiliates, holding companies or related persons were the
party.  A Qualified Person shall also mean the owner of any “Morgan’s Hotel,”
from time to time, or any Affiliate thereof and any current member of “Sanctuary
West Management LLC” (or any trusts or family partnerships controlled by or
established for the benefit of the members or the family of said members of
Sanctuary West Management LLC) or any member admitted from time to time in
accordance with the LLC Operating Agreement of Owner.

“Remedial Payment” shall have the meaning set forth in Section 16.2 hereof.

11


--------------------------------------------------------------------------------


“Rental Program” shall mean that certain program whereby Participating Unit
Owners make the Condominium Units available to Owner to be occupied on a
transient basis as part of the Hotel, each pursuant to a Unit Rental Agreement.

“Reservation System Services” shall mean booking and reservation services
consistent with such booking and reservation services as are provided on a
non-discriminatory basis by the Operator or its Affiliates with respect to the
Benchmark Hotels, to the extent that the same are operated by the Operator or
its Affiliates.

“RevPAR” shall mean gross rooms revenue per available room.

“Security Agreement” shall mean any mortgage, deed of trust, security agreement
or ground lease of or affecting the Hotel, the Premises, or the ownership
interests in the Owner, which is held by a third-party unaffiliated with the
Owner or any member therein.

“Shared Facilities” shall have the meaning set forth in the Declaration for
shared facilities or such other, similar term.

“Taxes” shall mean all income taxes and other taxes payable on the receipt of
revenues and capital proceeds, but shall not include, inter alia, real estate,
sales, excise or other taxes.

“Term” shall mean that period beginning on the Commencement Date and ending at
midnight on the day immediately preceding the date of the twentieth (20th)
anniversary of the Commencement Date, unless sooner terminated or extended
pursuant to terms of this agreement,.

“Uniform System” shall mean the “Uniform System of Accounts for the Lodging
Industry (9th revised edition, Copyright 1996)” by the Hotel Association of New
York City, Inc. and published by the Educational Institute of the American Hotel
& Motel Association, as the same may be revised from time to time.

“Unit Rental Agreements” shall mean one or more agreements, each pertaining to
one or more Participating Condominium Units, entered into between the Hotel Unit
Owner and the Participating Condominium Unit Owner, pursuant to which the
subject Participating Condominium Unit or Units are made part of the Rental
Program.

“Working Capital” shall mean such cash as is necessary for the operation of the
Hotel in accordance with the Budget, including, without limitation, amounts
sufficient for the maintenance or payment of Indebtedness of the Hotel other
than Indebtedness secured by mortgage or deeds of trust on the Hotel, current
repair and replacement of FF&E, charge and petty cash funds, operating bank
accounts, payrolls, accounts payable and accrued current liabilities.

ARTICLE 2

ENGAGEMENT OF THE OPERATOR

2.1           Engagement of the Operator.  The Owner hereby engages the Operator
as the Owner’s agent to manage and operate the Hotel in accordance with the
Hotel Standard, and the

12


--------------------------------------------------------------------------------




Operator hereby accepts such engagement, upon the terms and conditions of this
Agreement, and each party undertakes and agrees to perform all of the terms,
covenants and conditions required of it by, and to comply with all of, the
provisions of this Agreement.  The Owner covenants that during the Term the
Operator’s engagement hereunder shall be exclusive and undisturbed, subject only
to the limitations of this Agreement.

2.2           Optional Condominium Services.  Owner and Operator shall agree
from time to time on certain services to be provided to Hotel Condominium Unit
Owners, whether or not enrolled in the Rental Program (the “Optional Condominium
Services”).  To the extent provided for in the Budget, charges for the Optional
Condominium Services shall be established by Operator from time to time and
collections thereof shall be included in Gross Revenue. The Owner hereby engages
the Operator as the Owner’s agent to manage and operate the Hotel in accordance
with the Hotel Standard, and the Operator hereby accepts such engagement, upon
the terms and conditions of this Agreement, and each party undertakes and agrees
to perform all of the terms, covenants and conditions required of it by, and to
comply with all of, the provisions of this Agreement. 

2.3           Pre-Opening Services.  From and after the Commencement Date, the
Operator shall provide services in the planning and programming of the Property
as necessary to create the applicable Hotel Standard pursuant to a Technical
Services Agreement executed simultaneously herewith.  Furthermore the Operator
shall cooperate and participate with the Owner in the sales and marketing of the
Condominium Units including, without limitation, marketing to clientele of the
Other Hotels under its control.  The Hotel shall open for business with the
public on a date to be mutually agreed upon by the Owner and Operator.

ARTICLE 3

TERM

3.1           Term.  (a)               The Term of this Agreement shall commence
on the Commencement Date and expire on the day immediately preceding the date of
the twentieth (20th) anniversary of the Commencement Date, unless sooner
terminated pursuant to the terms hereof.

(b)           This Agreement shall automatically renew for two (2) successive
periods of ten (10) years each (each such period an “Extended Term” and both
such periods referred to collectively as the “Extended Terms”) provided that, as
of that expiration date of the initial term or the applicable renewal term, no
Event of Default with respect to the Operator shall then exist and be uncured
unless the Operator provides the Owner with prior written notice that it desires
not to extend the then current Term at least ninety (90) days prior to the
expiration of the then current Term.  The same terms and conditions of this
Agreement shall apply to the Extended Terms, except as may be modified by mutual
agreement of the parties, as evidenced by a written amendment to this Agreement
executed by both parties.

13


--------------------------------------------------------------------------------




3.2           Primary Name; Other Marks.

(a)           During the Term of this Agreement, the Hotel shall at all times be
known and designated  as the “Mondrian” or other name incorporating the word
“Mondrian” as mutually agreed upon by the Owner and the Operator, (the “Primary
Name”); Furthermore the Primary Name and the name “Morgans,” “A Morgans Hotel”
or any abbreviation or derivation thereof may be used by the Owner or Operator
in the marketing of the Hotel and in the marketing and sales of the Condominium
Units and the Operator.  The Operator represents and warrants to the Owner that
the Operator or an entity owned or controlled by the Operator is the lawful
owner of the trade names “Mondrian” and “Morgans Hotel,” and the Operator may
grant to Owner the right to use same without the consent, approval or joinder of
any third party.

(b)           To the extent that the Owner owns any trade names, trademarks,
service marks, symbols, logos and designs (collectively, the “Owner’s
Tradename”), and the Owner’s Tradename is to be used in connection with the
Hotel, the Owner shall retain the rights to the same; provided, however, that
during the Term, the Operator shall have the right to utilize the same, without
payment of any fee or royalty, in connection with the operation and management
of the Hotel under the terms and conditions of this Agreement, provided further
that such Owner’s Tradename shall only be used for and in connection with the
Hotel, and neither the Owner nor the Operator shall use the same in
contravention of such limitation.  Upon the termination of this Agreement for
any reason, all further rights of the Operator to use the Owner’s Tradename,
shall terminate and revert to the Owner and the Operator shall not have any
further rights thereto.

(c)           In the event that this Agreement is terminated prior to the
expiration of the Term, the Owner or its designee shall have the right to
continue using the Primary Name [and any other Operator Tradenames that are used
in connection with the Hotel] pursuant to the terms of this Agreement or any
separate license agreement, for a transition period not to exceed one hundred
twenty (120) days after the termination of this Agreement (the ”Transition
Period”).  The Owner hereby acknowledges that it has no right, title or interest
in and to the Primary Name or any of Operator’s Tradenames and covenants (i) not
to claim any such interest and (ii) to take such steps as are reasonable, in the
negotiation, execution and delivery of agreements with third parties, in
advertising and marketing materials and in any other circumstances which might
otherwise suggest erroneously that the Primary Name or any of the Operator’s
Tradenames are the property of the Owner, to represent that the Operator’s
Primary Name and/or the other Operator Tradenames are the property of the
Operator.

(d)           Except as otherwise expressly provided herein, the Owner shall
have no right, at any time, to use the Primary Name or the Operator’s name, or
any derivation thereof, or the name “Morgans,” or any derivation thereof, for
any reason or purpose whatsoever, without obtaining the prior written consent of
the Operator, which consent may be withheld in the Operator’s sole and absolute
discretion.  In the event that such consent is granted, such consent will be
conditioned upon the execution of a separate license or sublicense agreement
between the Owner and the Operator.

(e)           As between the Owner and the Operator, all right, title and
interest in the Primary Name and any other Operator Tradename shall, at all
times, remain with the Operator.  Upon the termination of this Agreement for any
reason or upon termination of the license agreement governing the use of the
Primary Name and other Operator Tradename, but subject at

14


--------------------------------------------------------------------------------




all time to the applicability of the Transition Period, the Owner shall remove,
or cause to be removed, the Primary Name and the Operator Tradename from the
Hotel and from all items (including, by way of example and not by limitation,
the Building, all Facilities, FF&E, advertising and marketing materials and
Consumable Supplies) used at, in connection with or in reference to the Hotel,
such removal to be at the Operator’s expense in the event that this Agreement is
terminated by the Owner based on an Event of Default by the Operator.

(f)            Except as provided below, the Owner agrees that the Operator
shall have the right to cease using the Primary Name or any other Operator
Tradenames with respect to the Hotel if at any time the Owner fails to fund in
accordance with the Budget and thereby prevents the Operator from operating the
Hotel at a level consistent with the Hotel Standards and shall not cure such
failure within thirty (30) days after receipt of written notice from the
Operator.  The foregoing sentence shall have no applicability under this
Agreement unless (i) the Owner is no longer the owner of the Hotel or (ii) the
Operator, or an Affiliate of Operator, shall no longer hold membership interests
in Owner as a result of the “Buy-Sell” provisions of the operating agreement of
1100 West Holdings, LLC having been initiated by Sanctuary West Avenue, LLC or
its successors.  The Operator agrees that the Operator will not charge the Owner
a license fee for the use by the Operator of the Primary Name or the Operator’s
Tradenames in connection with the Hotel.

3.3           Operator’s Property.  The Owner acknowledges that in the operation
and management of the Hotel the Operator will make use of materials, files,
lists, records, compilations and methods of operation which constitute valuable
proprietary information, trade secrets and the Operator’s work product,
including, by way of example and not of limitation, marketing techniques,
customer and mailing lists and reservation systems (collectively, the
“Operator’s Materials”).  The Owner hereby acknowledges that it has no right,
title or interest in or to the Operator’s Materials and covenants (i) not to
claim any such interest, (ii) not to disclose or distribute, or contract to
disclose or distribute, the Operator’s Materials to any person except to the
extent required by law, (iii) not to use the Operator’s Materials in any manner
except with the prior consent of Operator which may be withdrawn at any time,
and (iv) upon termination of this Agreement for any reason, but subject at all
times to the applicability of the Transition Period, to cease all use of
Operator’s Materials (or any part thereof) and return to Operator all copies of
the Operator’s Materials in its possession.  When using the Operator’s Materials
with the Operator’s consent, the Owner shall use same only for the purpose of
furthering the business of the Hotel and not for any other reason.  All right,
title and interest in and to the Operator’s Materials, including without
limitation all copyrights and trade secret rights, shall always remain with the
Operator, and the Owner shall have no rights with respect thereto.

The Owner acknowledges that the Operator’s Materials and the Operator’s
Tradename are of great commercial value and that, without the covenants
contained herein with respect thereto and with respect to Operator’s employees
set forth in Section 3.4 below, the Operator would not enter into this
Agreement.

Notwithstanding any provision to the contrary herein, guest lists that are
maintained exclusively for guests of the Hotel shall not constitute Operator’s
Materials.

15


--------------------------------------------------------------------------------




3.4           Operator’s Employees.  The Owner shall not, and shall ensure that
its Affiliates do not, directly, or indirectly, for itself or on behalf of any
other person, firm, corporation or other entity, solicit, hire, retain as a
consultant, or use the services of, any person who is or was an employee of the
Operator or any of its Affiliates at, in connection with or with respect to the
Hotel, unless at least twelve (12) months have passed from the time that such
employee has left the employment of the Operator or its Affiliate, to the date
of solicitation, hiring or retention of such employee by the Owner or any of its
Affiliates (whichever is earliest); provided that following the termination of
this Agreement, such restriction shall not apply to those persons who were, as
of the date of such termination, hired to work at the Hotel.  Operator shall not
solicit, hire or retain employees of Owner, as distinct employees of the Hotel
or Operator, unless at least twelve (12) months have passed from the time that
such employee has left the employment of Owner.

3.5           Restriction on Competing Properties.  (a) Within the area comprise
of the (i) the Island of Miami Beach, Florida, (including the areas of Surfside
and Bal Harbour), (ii) Downtown Miami, Florida and (iii) the area Miami, Florida
bounded on the west by I-95, on the north by 125th Street, on the east by the
Miami shoreline and on the south by South 22nd Street (being hereinafter the
“First Restricted Area”) for so long as this Agreement remains in full force and
effect (including the Transition Period) (such period being the “First
Restricted Period”), Operator will not own, operate or manage another hotel
under the “Mondrian” designation.

(b)           Within the areas known as (i) North Miami, (ii) Key Biscayne,
(iii) Coral Gables and (iv) Coconut Grove, all in the State of Florida
(hereinafter collectively referred to as the “Second Restricted Area”) for the
shorter of (x) ten (10) years, or (y) the term of this Agreement (such period
being hereinafter the “Second Restricted Period”), Operator will not own,
operate or manage another hotel under the “Mondrian” designation.

(c)           The Operator acknowledges that the Operator’s Materials and
Operator’s Tradename are of material value to the Owner, and but for the
foregoing restrictions Owner would not have entered into this Agreement. 
Nothing herein shall be or be construed as a restriction of any kind on the
right of Operator to (A) use and/or license the Mondrian designation outside of
the First Restricted Area and/or the Second Restricted Area, (B) to use and
license the Mondrian designation and to own, operate and/or manage a hotel under
the Mondrian designation within the First Restricted Area, except during the
First Restricted Period, or (C) to use and license the Mondrian designation and
to own, operate and/or manage a hotel under the Mondrian designation within the
Second Restricted Area, except during the Second Restricted Period.  Nothing in
this Agreement shall limit in any way Operator’s rights to own, operate or
manage another hotel under a different designation.

ARTICLE 4

USE AND OPERATION OF HOTEL

4.1           Operation of the Hotel.  The Operator shall manage and operate the
Hotel in a highly professional manner so as to maximize the value of the Owner’s
investment, at a level, with respect to the Hotel, consistent with the Hotel
Standards, and the reasonable requirements of any unaffiliated third-party
lenders to the Owner (including as to Budget approval and reporting

16


--------------------------------------------------------------------------------




requirements), and shall provide or cause to be provided all amenities in
connection therewith which are reasonable, customary and usual to such an
operation, to the extent the Owner does not impair the Operator’s ability to
maintain a hotel at a level consistent with the Hotel Standards by failing to
provide sufficient funds in contravention of the terms hereof or failing to
perform the obligations imposed on the Owner pursuant to this Agreement.

4.2           The Operator’s Control and Discretion.  Subject to the terms of
this Agreement, and the Declaration, the Operator shall manage and operate the
Hotel as the Owner’s agent.  Without limiting the generality of the foregoing
but subject to the other provisions of this Agreement, the Operator’s control
and discretion shall include, and the Operator shall be responsible for, the
operation of the Hotel for all customary purposes, and without limitation
thereof, the Owner shall permit the Operator to do the following in the name and
for the account of the Owner, in all events subject to the Budget and any other
limitations contained herein:

(a)           Select, appoint and supervise the general manager, financial
controller and chief engineer; provided, that the Operator shall consult with
the Owner with respect to, and deliver notice to the Owner upon, the selection
and appointment of each of the foregoing; provided further, however, that except
for the general manager (who shall be subject to the Owner’s approval), the
Owner shall have no approval right with respect to any such appointment.  The
appointment and supervision of all other employees and personnel of the Hotel,
who shall be employees of the Operator, shall be done by the Operator.  Such
authority or any part thereof may be delegated by the Operator to one or more
persons employed by the Operator.  The Owner shall have no right to supervise,
discharge or direct any such employees or personnel and covenants and agrees not
to attempt to so supervise, direct or discharge; provided, however, that the
Owner shall have the right to cause the Operator to remove or terminate any
Hotel employee in the event that the Owner can establish to the Operator’s
reasonable satisfaction that such employee has committed an act or acts which
(i) constitutes a crime and which may cause a material injury to the reputation,
community standing of the Hotel, the Owner or a constituent member of the Owner
(including, without limitation, a loss of any licenses or permits to serve
alcohol on the premises), and (ii) such act constitutes a breach of a regulation
or compliance requirement applicable to the Hotel, the Owner or any constituent
member of Owner.  In the event the Owner wishes to exercise its rights set forth
in the preceding sentence, the Owner shall provide to the Operator a written
notice (with accompanying documentation as appropriate) setting forth the basis
for the Owner’s demand for the termination of such employee.  The Operator shall
perform appropriate background investigations on candidates for the positions of
the Hotel’s general manager and financial controller as is customary and
reasonable in the hotel industry in Miami Beach, Florida, prior to the Operator
hiring such personnel.  To the extent that any employee of the Operator shall be
devoting substantial time to a special project for the Hotel which is
extraordinary, nonrecurring and non-routine, if such project has been approved
by the Owner, to the extent required hereunder, or the cost of such project is
covered by the Budget, then in lieu of including such expenses as an Allocable
Chain Expense, the Operator shall have the right to treat such employee as an
employee of the Hotel for the duration of such project, and allocate such
employee’s salary and benefits, accordingly.

(b)           Determine and implement all labor policies (other than entering
into a collective bargaining agreement with a labor union, which shall require
the Owner’s approval), including with respect to wage and salary rates and
terms, fringe benefits, pension, retirement,

17


--------------------------------------------------------------------------------




bonus and employee benefit plans and collective bargaining agreements; provided
that the foregoing shall not in any way limit or reduce the rights and authority
of the Operator pursuant to Section 4.2(a); and provided further that if such
policies shall be materially different from those applicable to the Benchmark
Hotel same shall be subject to the approval of the Owner, which approval shall
not be unreasonably withheld.

(c)           Supervise and maintain accurate books and records as described in
Section 9.2 hereof, including, without limitation, the books of account and
accounting procedures of the Hotel.

(d)           Subject, for so long as same shall be in effect and to the extent
required by the Holder thereof, to the applicable requirements of the Owner’s
Loan Documents (and thereafter, to the extent that the holder thereof requires,
to the reasonable requirements of any loan documents evidencing or securing a
loan that replaces the Owner’s Loan), negotiate and enter into leases,
subleases, licenses and concession agreements for stores, restaurants, bars,
other Hotel Amenities, commercial and office space and services at the Hotel in
the name of the Owner subject to the Owner’s consent, not to be unreasonably
withheld; provided that Owner’s consent shall not be required if (i) any such
agreement contains economic terms which are intended to result in the Owner
receiving the fair market value rental or income for the applicable space
consistent with then prevailing market conditions, (ii) such lease, license or
agreement is subject to the Budget (does not cause the Budget, subject to
permitted adjustments under this Agreement, to be exceeded), and (iii) such
lease, license or agreement has a term of less than one year, or a term of
greater than one year so long as such agreement is terminable on notice of 30
days or less. 

(e)           Make or cause to be made all necessary repairs and replacements to
the Hotel so that it shall be adequately maintained and furnished at a level
consistent with the Hotel Standards.

(f)            Negotiate and enter into service contracts in the Owner’s or the
Operator’s name (as disclosed agent for the Owner) required in the ordinary
course of business in operating the Hotel to the extent provided in the Budget,
including, without limitation, contracts for electricity, gas, telephone,
detective agency protection, trash removal, extermination and other services
which the Operator deems advisable, provided that any such contract having a
term exceeding one (1) year and not terminable after the first year upon a
maximum of 30 days’ notice, shall be subject to the Owner’s consent, not to be
unreasonably withheld.

(g)           Select and obtain Consumable Supplies, Operating Equipment and
FF&E for the operation of the Hotel in the normal course of business and subject
to the Budget (or as otherwise permitted pursuant to the terms of this
Agreement),  and give the Owner the benefit of whatever discounts or other
financial benefits may be received with respect to the same for bulk purchasing;
the Operator shall use all reasonable efforts to obtain such discounts and
benefits.

(h)           Determine all terms for admittance and charges to be made for
guest and function rooms, commercial space privileges, and, subject to any
applicable terms of the Existing Leases, entertainment and food and beverages
policies.

18


--------------------------------------------------------------------------------




(i)            Determine all credit policies with respect to the operation of
the Hotel, including entering into customary agreements with credit card and
barter organizations.

(j)            Establish entertainment and amusement policies (including
pricing) with respect to the Hotel.

(k)           Subject to any applicable terms of the Existing Leases, establish
food and beverage policies (including pricing) with respect to the Hotel,
including the right to conduct catering operations outside the Hotel but for the
account of the Hotel.

(l)            Hire such persons or organizations as the Operator may reasonably
deem necessary to provide advice with respect to the Hotel’s performance or the
Operator’s obligations hereunder, including, without limitation, attorneys
(other than in connection with litigation where the Owner’s decision shall
govern in connection with hiring an attorney), accountants (subject, if such
accountant shall be other than a “big four” accounting firm, to the Owner’s
approval which shall not be unreasonably withheld), and other professionals and
specialists.

(m)          Establish and implement all advertising, public relations and
promotional policies with respect to the Hotel including, without limitation,
exercising the sole and exclusive control over all paid advertising, press
releases and conferences, except that the Operator shall not mention the name of
any of the principals in the Owner or their Affiliates without obtaining prior
consent of the parties to be mentioned.

(n)           Subject, for so long as same shall be in effect and to the extent
required by the Holder thereof, to the applicable requirements of the Existing
Loan Documents, negotiate and enter into equipment leases, provided that, except
where such leases are entered into in accordance with the Budget, same shall be
subject to the Owner’s reasonable approval.

(o)           Subject to, for so long as same shall be in effect and to the
extent required by the Holder thereof, the applicable requirements of the
Owner’s Loan Documents, establish any other policy or perform any other act or
function which in the reasonable discretion of the Operator is necessary to
operate the Hotel on a day-to-day basis in accordance with the Hotel Standards.

4.3           Compliance with the Budget.  The Operator shall use reasonable
efforts to comply with and to cause employees of the Hotel to comply with the
Budget.

4.4           Control of Gross Revenues.  Subject to this Agreement, the Budget,
and, for so long as same shall be in effect, the applicable requirements of the
Owner’s Loan Documents, the Operator shall, as soon as practicable on behalf of
the Owner, deposit all Gross Revenues (which for this purpose shall not be
deemed to include the gross receipts of any Facility) and other monies involved
in the operation of the Hotel, all of which will be the property of the Owner,
into the Operating Account.  All funds used in the operation of the Hotel, and
all receipts and disbursements thereof (except insofar as petty cash is
maintained in the Hotel) shall be deposited in and withdrawn from one or more
Operating Accounts from time to time established in the name of the Owner.  All
risk of loss arising from insolvency of the depository institution with respect
to funds in the Operating Account shall be borne solely by the Owner, and the
available

19


--------------------------------------------------------------------------------




depository insurance proceeds, if any, shall be promptly turned over to the
Owner to the extent required pursuant to this Agreement.

4.5           Discharge of Encumbrances.  Subject to the Owner’s right to
contest such items in good faith, the Owner shall provide sufficient cash to
remove or provide by bond for the discharge of all encumbrances suffered to be
placed on the Hotel or any part thereof contrary to any provision of this
Agreement to the extent such encumbrances create civil or criminal liability to
a governmental entity for the Operator, except to the extent that such
encumbrances are caused by any gross negligence, fraud or willful misconduct or
breach on the part of the Operator hereunder.  This provision shall not extend
to any mortgages encumbering the Hotel entered into in connection with the
acquisition of the Premises and mortgages incurred in connection with the
renovation and alteration of the Hotel, and all renewals, refinancings,
extensions and modifications thereof.

4.6           Complimentary Services.

(a)           The Operator may provide such guest rooms or other facilities, and
any food or beverages, on a complimentary or discount basis to any employee of
the Owner or the Operator or other guests as the Operator may reasonably
determine to be advisable.  However, any such complimentary or discount room,
food and beverage shall be made available for the best interests of the Owner
and with integrity.

(b)           The Operator, in its reasonable discretion, may provide food for
Hotel employees, and allow the general manager of the Hotel and the general
manager’s family suitable living quarters within or outside of the Hotel and the
use of all the facilities of the Hotel.

(c)           The Operator shall permit the members, and the members in the
members (including, in each case, the principals thereof), of the Owner and
their immediate family members to stay at the Hotel from time to time on a
complimentary or discount basis, provided that such privilege shall not be
abused.  However, any complimentary or discount rooms, food and beverage shall
be made available for the best interests of the Owner and Operator and with
integrity.

(d)         Any disagreement between the Owner and the Operator with respect to
the provision of guest rooms or other facilities, food, beverages or other goods
and services on a complimentary or discount basis will be resolved by
arbitration in the manner provided in Section 9.6. 

4.7           Inspection of the Hotel.  The Owner and its representatives may
have reasonable access to and enter in and upon the Hotel at all reasonable
times and upon reasonable notice to examine the condition thereof; provided,
however, that such entry shall not interfere with the use, operation or
management of the Hotel and shall be consistent with Applicable Laws and the
rights of guests, tenants, lessees and concessionaires of the Hotel.

4.8           Standard of Liability.  Notwithstanding any other provision of
this Agreement to the contrary, the Operator shall not be liable to the Owner in
any respect other than for the gross negligence, fraud or willful misconduct
(including willful breach of a material provision of this

20


--------------------------------------------------------------------------------




Agreement) on the part of the Operator in connection with the performance of its
obligations hereunder.

4.9           Meeting and Consultation with Owner.  The Operator agrees to meet 
with the Owner from time to time upon the Owner’s reasonable request to review
the operations of the Hotel  and current matters of import; provided that the
Owner shall not call such meetings more frequently than monthly, and in each
instance, the Owner shall give the Operator adequate advance notice, in no event
to be less than ten (10) days.

4.10         Agreements with Affiliates.  The Operator shall not without the
Owner’s consent (a) enter into any agreement or amend the terms of any agreement
with an Affiliate of the Operator in the name and for the account of the Owner
which is on terms materially less favorable to the Owner than if the same had
been entered into with a person that is not an Affiliate following good faith,
arm’s-length negotiations and with the exercise of reasonable business judgment,
or (b) except pursuant to or as contemplated by this Agreement, pay or approve
to be paid any fees or commissions to any Affiliate of the Operator.

ARTICLE 5

EXPENSES BORNE BY THE OWNER

5.1           Expenses Borne by the Owner.  Everything done by the Operator in
the performance of its obligations under this Agreement and in compliance
herewith, and all reasonable costs and expenses incurred pursuant hereto within
the authority granted to the Operator herein, shall be for and on behalf of the
Owner and for its account, except for (only) the services referred to in Article
6 to be rendered and performed by the Operator at the Operator’s expense to the
extent provided therein.  In furtherance and not in limitation of the foregoing,
the Owner shall be obligated (a) to fund all items in the Budget and (b) to pay
all reasonable costs and expenses for items necessary to the operation and
management of the Hotel, whether or not set forth in the Budget, including,
without limitation, extraordinary repairs, restorations and replacements (only
to the extent that sufficient insurance proceeds or awards from a condemnation,
compulsory purchase or other such taking exist for such purposes, in
circumstances where the need for such repairs, restorations or replacements
result from a casualty or condemnation and the Owner, and not the Declaration,
the Condominium Association nor any other third party, controls the disposition)
unless the Owner elects to and does, rather than making such extraordinary
repairs, restorations or replacements or making such other expenditure not set
forth in the Budget, permanently close and cease operating the Hotel; provided,
that (y) notwithstanding the Owner’s so electing, this Agreement (including,
without limitation, the provisions hereof governing the extension of the Term)
shall, to the extent necessary to give effect to the provisions of clause (z)
immediately following, remain in effect and (z) if the Owner thereafter sells,
assigns, transfers or conveys the Hotel or a controlling interest therein to a
purchaser or transferee who restores the Hotel to an operable condition and
operates the Hotel as a hotel, and such operation commences within one year
after the Hotel closed, then, for the avoidance of doubt, at the Operator’s
option, the provisions of Article 20 hereof shall be applicable to such sale or
transfer and this Agreement shall then be and remain in full force and effect
with respect to any then remaining balance of the Term.

21


--------------------------------------------------------------------------------




5.2           Debts and Liabilities.  All debts and liabilities reasonably
incurred to third parties by the Operator on behalf of the Owner within the
authority granted to the Operator herein are and shall be the obligations of the
Owner.  The foregoing provision shall not create any rights in favor of third
parties and is solely for the benefit of the Operator.  Other than pursuant to
the Budget (or as otherwise permitted pursuant to the terms of this Agreement),
the Operator shall not incur any Indebtedness on behalf of the Hotel without the
Owner’s consent.

5.3           Payment of Claim.  If any claim, whether for taxes or otherwise,
shall be asserted against the Owner or against the Hotel, and the Operator in
good faith shall determine that such claim constitutes an immediate threat to,
or would otherwise immediately materially jeopardize or materially interfere
with its operation of the Hotel as herein contemplated, the Operator shall have
the right, after giving the Owner the opportunity to consult with the Operator
with respect thereto, to pay such claim on behalf of the Owner, with rights to
immediate reimbursement by the Owner therefore, unless the Owner prohibits such
expenditure; provided, however, that where the expenditure is necessitated by a
dangerous condition, the Operator shall be under no obligation to give the Owner
the opportunity to consult with the Operator with respect thereto, but shall to
the extent practicable, give prior notice to the Owner; provided further, that
in no event shall such payment for such dangerous condition be in excess of
$100,000 (subject to an annual increase of 2.5%) without the Owner’s prior
approval.

ARTICLE 6

EXPENSES BORNE BY THE OPERATOR

6.1           Expenses Borne by the Operator.  The Operator shall be reimbursed
from Gross Revenues (which for purposes of this provision shall not be deemed to
include the gross receipts of any Facilities) for:  (i) all reasonably incurred
out-of-pocket expenses (including, without limitation, all airfare and other
travel expenses, telephone, courier services, car services, air express and
other incidental expenses) as may have been incurred by any of the Operator’s
personnel in connection with the operation of the Hotel; (ii) subject to the
Owner’s prior approval (if same are not covered by the Budget), extraordinary
types of expenses for projects such as labor negotiations, renovation or
rehabilitation programs and special market, environmental, engineering or other
studies which involve a substantial time commitment of the Operator’s personnel
or the engagement of outside professionals who shall be selected by the Operator
to the extent the cost of same is reasonable; (iii) Allocable Chain Expenses;
and (iv) such reasonable portion of the salary, benefits and other compensation
of each of the Operator’s employees under the circumstances described in the
last sentence of Section 4.2(a) hereof as is reasonably allocable to the time
such employee has devoted to such special project(s); provided that (A) in no
case shall the Operator receive reimbursement for the same cost more than once
under separate heads of expenses, and (B) the Operator shall not receive
compensation for design and/or development services undertaken by the Operator
in connection with the transition of the operations of the Hotel, it being
expressly understood and agreed that (x) this shall not be deemed to require the
Operator to incur actual costs for its own account or prohibit the reimbursement
of costs actually incurred, whether paid to third parties or paid to or for the
cost of employees or Affiliates of the Operator if the same relates to services
the cost of which would otherwise have to be paid to others if provided by them
(unless specifically excluded above); provided further, that the Base Fee shall
not be deemed a reimbursement.

22


--------------------------------------------------------------------------------




ARTICLE 7

COMPLIANCE WITH LAWS

7.1           Compliance with Laws.  The Operator shall, and cause the Hotel to,
comply with and abide by all Applicable Laws and the requirements of insurance
companies covering any of the risks against which the Hotel is insured.  The
Operator shall notify the Owner in writing of any material allegations of
non-compliance with, or violations of, Applicable Laws.  Further to the
foregoing, the Operator shall maintain in effect such license of the Operator as
may be required by Applicable Law for the management of the Hotel by the
Operator in accordance with the terms of this Agreement.

7.2           Right of Contest.  The Owner shall have the right to contest any
alleged violations, and postpone compliance pending the determination of such
contest, as permitted by Applicable Laws, except to the extent such contest
might result in the exposure of the Operator to criminal liability.  In such
event, the Owner shall indemnify and save harmless the Operator and its
employees from any and all loss, cost, damage, claim or expense (including,
without limitation, reasonable attorneys’ fees and disbursements) arising as a
result of the Owner contesting such violation, except to the extent that such
violation was caused by the Operator’s fraud, gross negligence or willful
misconduct.

ARTICLE 8

FLOW OF FUNDS; WORKING CAPITAL

8.1           Deposit of Money.  Subject to the Cash Management Policies, all
monies received by the Operator in the operation of the Hotel, including,
without limitation, cash for Working Capital furnished by the Owner, shall be
deposited in the Operating Account.

8.2           Checks.  All checks or other documents of withdrawal relating to
the payment of any and all taxes, payroll, the Management Fee and any and all
other items contained in or consistent with the Business Plan may be signed by
representatives of the Operator.

8.3           Surplus Funds.  The Business Plan shall determine to what extent
and in what manner funds in the Operating Account are retained, disbursed or
expended.

8.4           Funding Operation.

(a)           Nothing in this Agreement shall be construed as to require the
Operator to provide any funds for the operation of the Hotel.  In the event that
the operation of the Hotel requires additional funding, the Owner shall procure
and deliver or cause to be delivered to the Operator additional Working Capital
upon thirty (30) days’ (or, in the case of an emergency or if called for in the
Budget, ten (10) days’ prior notice, provided that after the first full Calendar
Year following the Calendar Year in which the Commencement Date occurs, said ten
(10) days’ notice shall increase to twenty (20) days.  The Owner’s provision of
any such additional Working Capital shall not be deemed a waiver of any rights
of approval of any Hotel expense that may be provided for in this Agreement.

23


--------------------------------------------------------------------------------




(b)           In furtherance of Sections 5.1 and 8.4(a) hereof, if the Owner
does not provide such additional Working Capital within the specified time
period in breach of this Agreement, after the Operator’s request therefore as
provided for in subsection (a) above, the Operator, unless (solely where same is
not in the Budget) the Owner notifies the Operator that the Operator is not
permitted to do so, may elect to provide such additional funds, and shall be
promptly reimbursed therefore by the Owner out of the Owner’s separate funds
(and not those of the Hotel) with interest thereon at a rate equal to four (4)
percentage points above the prime commercial lending rate of Citibank, N.A. in
New York in effect from time to time (the “Prime Rate”) or the highest legal
rate, whichever is lower, such interest accruing from the date of the funding by
the Operator through and including the date of reimbursement.

(c)           If the Operator is not reimbursed by the Owner within five (5)
days after the Operator so provides such additional funds, the Operator may
reimburse itself (with interest as set forth above) out of Gross Revenues, which
reimbursement shall not be a Gross Operating Expense (provided that, as
applicable, the expenses  paid for with such funds shall be treated as a Gross
Operating Expense).

(d)           In addition to the foregoing, the Operator shall also have the
right, in the event of the failure by the Owner timely to make any payments to
the Operator as set forth above, to elect to terminate this Agreement, without
payment of the Termination Fee, upon sixty (60) days’ prior notice to the Owner,
and unless such payment is made within such sixty (60)-day period, this
Agreement shall thereupon automatically terminate without prejudice to the
Operator’s right to sue the Owner for damages.

(e)           The aforementioned rights of reimbursement and termination shall
be in addition to any other rights which the Operator may have with respect to
any provision of this Agreement or otherwise.

ARTICLE 9

FINANCIAL REPORTING

9.1           Financial Reporting.  As soon as may be available following each
Calendar Year of the Term, but in no event later than ninety (90) days after the
end of each Calendar Year of the Term, the Operator shall submit to the Owner a
complete set of financial statements which shall be in accordance with generally
accepted accounting principles and consistent with the Uniform System, including
a balance sheet, an Annual Profit and Loss Statement, and a cashflow statement,
along with such other financial information for the Hotel as the Owner may
reasonably require.  The Owner may require that the annual financial statements
be certified by the accountant retained by the Operator for the Hotel in
accordance with Section 4.2(l) of this Agreement.

9.2           Books of Account.  (a)  The Operator shall keep or cause to be
kept, for the account of the Owner, accurate books of account and other records
reflecting the results of occupancy and operation of the Hotel on an accrual
basis in accordance with the Uniform System with such exceptions as may be
required by the provisions of this Agreement, and in

24


--------------------------------------------------------------------------------




accordance with generally accepted accounting principles applicable to the
operation of hotels.  The books and records shall be the property of the Owner.

(b)           The Owner may, at its sole cost and expense, and through its duly
appointed agents and representatives, upon reasonable prior notice, inspect and
copy all such operating reports, books and records at reasonable times and
during normal daytime business hours at the office of the Operator, at the
address then current for purposes of notice pursuant to Section 22.1 hereof.

(c)           The Operator shall provide to the Owner upon request a copy of
such daily rate and occupancy report as it may prepare and deliver to its home
office.

9.3           Profit and Loss Statement.  (a)  The Operator shall use its
reasonably diligent efforts to submit to the Owner, within twenty (20) days
after the end of each month, but in no event more than thirty (30) days after
the end of each month, a profit and loss statement showing the results of
operations of the Hotel for such month, together with the results of operations
for the period from the beginning of the Calendar Year to the end of such month 
and a comparison of actual results to the Budget (collectively, the “Monthly
Report”).  Such statement shall:  (i) be in the customary form, in the same
detail as generally prepared by the Operator or its Affiliates in connection
with other hotels operated or managed by it or them and of the minimum standard
required by the Uniform System; (ii) be taken from the books and records
maintained by the Operator; (iii) follow the general form set forth in the
Uniform System; and (iv) be accompanied by an income/expense statement, a
balance sheet  and cash flow statement, and any other financial statement
reasonably requested by the Owner (to the extent same is customarily provided by
the Operator or its Affiliates in connection with the other hotels operated or
managed by it or them or is otherwise consistent with the Uniform System or
required by the Holder of the Existing Loan Documents pursuant to the terms
thereof).  If necessary, a request for funds for Working Capital for the
following month or months shall be submitted with each Monthly Report.

(b)           Within forty-five (45) days of the last day of each calendar
quarter, Operator shall furnish to Owner (and upon request of Owner to the
Holder of the Existing Loan) a detailed operating statement (showing quarterly
activity and year to date) showing operating revenues, operating expenses,
operating income, net operating cash flow and capital improvements for the
calendar quarter just ended (a “Quarterly Report”).  Such statement shall:  (i)
be in the customary form, in the same detail as generally prepared by the
Operator or its Affiliates in connection with other hotels operated or managed
by it or them and of the minimum standard required by the Uniform System; (ii)
be taken from the books and records maintained by the Operator; (iii) follow the
general form set forth in the Uniform System; and (iv) be accompanied by an
income/expense statement, a balance sheet and cash flow statement, and any other
financial statement reasonably requested by the Owner (to the extent same is
customarily provided by the Operator or its Affiliates in connection with the
other hotels operated or managed by it or them or is otherwise consistent with
the Uniform System or required by the Holder of the Existing Loan Documents
pursuant to the terms thereof).  If necessary, a request for funds for Working
Capital for the following month or months shall be submitted with each Quarterly
Report.

25


--------------------------------------------------------------------------------


9.4           Business Plan.

(a)           Not later than ninety (90) days after the commencement of each
Calendar Year following the Calendar Year in which the official opening of the
Hotel occurs, or at such earlier time as may be required by the Owner’s Loan
Documents (but subject in such instances to the Operator’s right to submit for
approval in accordance with this Section a modified Business Plan following the
commencement of the Calendar Year to which such Business Plan relates), the
Operator shall submit to the Owner for its approval (which approval is not to be
unreasonably withheld or delayed) a Business Plan for the operation of the Hotel
including estimated cashflow, any proposed expenditure for that Calendar Year
and an estimate of Net Operating Profits, together with a description of the
assumptions used in preparing the Business Plan in narrative form.  In the event
that the Owner and the Operator shall be unable to agree upon the Business Plan
for Calendar Year 2008 (assuming the official opening of the Hotel occurs in
2007) within thirty (30) days following the submission of same by the Operator
to the Owner for approval, such matter (or any line items that are in dispute,
if said Business Plan shall be partially agreed upon) shall be submitted to
arbitration in accordance with Section 9.6 hereof.  In the event that the Owner
and the Operator shall be unable to agree upon any Business Plan (after the
Business Plan for Calendar Year 2008) for any Calendar Year during the Term,
until any dispute regarding the Business Plan is settled, those line items in
dispute, if any, other than expenditures for any capital improvements which
pursuant to the terms hereof require the Owner’s approval, shall be the same as
was provided in respect of such line items in the Business Plan for the prior
Calendar Year increased by the lesser of (i) five (5%) percent or (ii) the
percentage increase so requested for such disputed line item by Operator. 
Further to the foregoing, said Business Plan may include line items which were
not in the Business Plan for the prior Calendar Year to the extent same are
reasonable in relation to the business of the Hotel, and the overall Budget,
taking into account all permissible increases in line items from the prior
Calendar Year and the addition of the new line items, does not increase by more
than five (5%) percent.

(b)           Notwithstanding the foregoing provisions of this Section 9.4 or
any other provision of this Agreement to the contrary, the Operator may make
additions, deletions or other changes to the Budget, including, without
limitation, the services comprising Chain Services and reallocations between
line items (including Chain Services) set forth in a Budget as the Operator may
determine in its sole discretion to be appropriate without the prior approval of
the Owner  and, in connection therewith, may increase any line item by up to ten
(10%) percent (or more if, as a result thereof, the overall Budget shall not
increase by more than five (5%) percent; provided that (v) in no event shall an
increase in the salaries of the Operator’s senior employees increase more than
five (5%) percent (and such increases shall not cause an increase in the overall
Budget of more than two and one-half (2.5%) percent, (w) the Operator delivers
notice of each change or reallocation to the Owner together with an explanation
of the reasons for such reallocation, (x) the purpose of such reallocation may
not be to increase profits paid to Affiliates of the Operator, (y) such change
or reallocation shall not be permissible hereunder to the extent that it will
result in the failure of the Operator to operate the Hotel in accordance with
the Hotel Standards and (z) the calculation of the amount of funds available for
any such change or reallocation shall account for all funds actually expended,
all funds committed to expenditure under any agreements for materials, goods or
services and all funds whose expenditure shall be necessary in order to operate
the Hotel in accordance with the Hotel Standards.  For the

26


--------------------------------------------------------------------------------




avoidance of doubt, in no event shall any such reallocation result in the
overall Budget being exceeded by more than five (5%) percent.

9.5           Estimates and Projections.  All estimates and projections of the
economic results of the operation of the Hotel made by the Operator in
contemplation of or in the course of implementing this Agreement (including,
without limitation, those made pursuant to Section 9.4) need not take into
account, or make provision for, any then unknown Force Majeure, and the Operator
does not warrant or guarantee such projections in any way whatsoever.  The
Operator, however, shall utilize its expertise in preparing the same.  Any use
of this information by the Owner or any other person is based on this
understanding.

9.6           Arbitration. In the event that the parties cannot agree on the
identity of the Competitive Hotels, Business Plan, Budget for any Calendar Year
or revisions to the Budget subject to Owner approval as provided in this Article
9, or in the event any other matter in this Agreement is expressly subject to
arbitration, any dispute in connection therewith (and no other matters) may be
submitted, by either party, to binding arbitration in Miami-Dade County, Florida
under the Expedited Procedures provisions in the current edition of the
Commercial Arbitration rules of the American Arbitration Association or any
successor thereto.  The decision of the arbitrator shall be final and conclusive
with respect to such submitted matter(s) and the arbitrator shall not have any
right or power to consider, determine or resolve any other issue or dispute
between the parties, or to alter, modify or amend any of the provisions of this
Agreement.  The party subject to an adverse arbitral determination shall be
responsible for all reasonable costs and fees of such arbitration (to the extent
such arbitral determination is adverse to such party), but each party shall
separately pay for its own attorneys’ fees and disbursements. Notwithstanding
the foregoing, in the event the dispute involves the Business Plan or Budget,
the parties shall select, as the sole arbitrator of the dispute,  a member of a
national accounting firm which has a substantial hospitality practice and who
shall not have been hired by either party (or any Affiliate thereof), within
twenty-four (24) months prior thereto.  The arbitrator may conduct the
arbitration informally and without strict adherence to the rules of evidence and
may, applying such arbitrator’s experience, consider such matters as such
arbitrator deems appropriate to reach a decision.  Each party will cooperate
with such arbitrator and will provide to such arbitrator all data and
information reasonably requested by such arbitrator to the end that such
arbitrator/accountant may reach a decision as to the Competitive Hotels Business
Plan or Budget disputes as rapidly as possible.  Except as expressly set forth
in Section 9.6 to the contrary, the parties hereto each reserve all rights and
remedies, at law or in equity, with respect to any and all disputes in relation
to this Agreement other than disputes expressly subject to arbitration under
this Agreement.

9.7           Operator shall maintain at the Hotel books and records reflecting
the results of operation and maintenance of the Rental Program, in accordance
with the Unit Rental Agreements.  The foregoing books and records shall, to the
extent related to the Hotel, be kept in all material respects in accordance with
the then latest edition of the Uniform System of Accounts, and otherwise in
accordance with the generally accepted accounting principles.

27


--------------------------------------------------------------------------------




ARTICLE 10

THE OPERATOR’S FEES

10.1         Base Fee.  In addition to any reimbursements required hereunder
(including, without limitation, for Chain Services), the Owner shall pay or
cause to be paid to the Operator a “Base Fee” consisting of the sum of (a) in
consideration of the Operator’s performance of managerial services hereunder
with respect to the Hotel, other than the Other Managed Elements, as hereinafter
defined, and for each Calendar Year, or portion thereof, during the Term hereof,
an amount equal to four (4%) percent of Gross Revenues, plus; (b) in
consideration of the Operator’s performance of managerial services hereunder
with respect to condominium units owned other than by the Owner, any voluntary
rental program for the rental of condominium units owned other than by the
Owner, and any and all elements of the Building or the Hotel that are not owned
by the Owner (all of such non-owner owned elements of the Building or the Hotel
being collectively referred to as the “Other Managed Elements”) and for each
Calendar Year, or portion thereof, during the Term hereof, an amount equal to
ten (10%) percent of Gross Revenues attributable to or derived from only the
Other Managed Elements; provided, however, that once Base Fees paid to Operator
in a Calendar Year exceed Two Million Dollars ($2,000,000.00) (the “OME
Milestone”), adjusted as described below, the fee for the management of the
Other Managed Elements shall thereafter be an amount equal to four (4%) percent
of the Gross Revenues attributable to or derived from only the Other Managed
Elements; said Base Fee shall be payable in advance in monthly installments
based each month upon the actual Gross Revenues for the prior month, subject to
adjustments for overpayment or underpayment for the prior month(s) when actual
Gross Revenues are determined  The monthly payment for the first month of the
Term shall be based on a pro forma estimate of anticipated Gross Revenues for
said month.  On or before March 31 of each Calendar Year, the Operator and the
Owner shall make any required further adjustment for any overpayment or
underpayment of the Base Fee during the preceding Calendar Year or portion
thereof based upon the audited annual financial statements for the Hotel
contemplated by Section 9.1.

If the first or last years of the Term of this Agreement are less than full
Calendar Years, then for such partial calendar year, the OME Milestone shall be
adjusted accordingly.  Additionally, beginning on January 1 of the second full
calendar year of the Term, and annually on January 1 of each succeeding year
thereafter (the “Adjustment Date”), the OME Milestone shall be adjusted to the
extent of any increase based upon the U.S. Daily Average, (the “Adjustment
Rate”) all Urban Consumers (CPI-U) all items (198284 = 100) prepared by the
United States Department of Labor (the “CPI”), whereby the CPI in effect on
January 1 of the year preceding the Adjustment Date shall be considered as the
base, and the price index in effect for the most recent CPI available on the
Adjustment Date shall be compared with this base index figure; provided,
however, in no event shall the adjusted OME Milestone exceed the prior OME
Milestone by more than the percentage increase in the RevPAR Index for the
Competitive Hotels as set forth on the Smith Travel-Star Market Report (or a
successor index, appropriately adjusted; provided, that, if there shall be no
successor index, a substitute index reasonably acceptable to the Operator and
the Owner; and provided further, if the Operator and the Owner shall be unable
to agree upon a substitute index, such dispute shall be resolved by arbitration
in the manner provided for in Section 9.6), for the same period.

28


--------------------------------------------------------------------------------




10.2         Annual Incentive Fee.

(a)           In addition to the Base Fee payable to the Operator hereunder for
each Calendar Year or portion thereof during the Term, the Operator shall be
entitled to receive an Annual Incentive Fee for each Calendar Year or portion
thereof equivalent to the percentage of the Net Operating Profits per Calendar
Year set forth on Schedule 10.2, attached hereto and made a part hereof.  The
Annual Incentive Fee shall be payable by the Owner to the Operator within
fifteen (15) Business Days after receipt by the Owner of the Operator’s
statement of Net Operating Profits and the Annual Incentive Fee for the
preceding Calendar Year.

(b)           Notwithstanding the foregoing, except in connection with a
termination of this Agreement, in which case any and all amounts on account of
the Annual Incentive Fee, whether due in connection with the termination or
previously accrued and unpaid, shall be due and payable in accordance with the
terms of this Agreement, to the extent that the Net Operating Cash Flow (as
defined in the Operating Agreement) shall be insufficient to pay the same
currently, such unpaid amounts shall accrue and the Operator shall receive
interest thereon at the rate of five (5%) percent per annum, compounding until
paid.  Such amounts shall be paid as soon as and to the extent there exists Net
Operating Cash Flow or Capital Event Proceeds (as defined in the Operating
Agreement).

10.3         Disbursement of Fees.  The Operator is authorized to disburse to
itself from the Operating Account the amounts owing as the Base Fee but, if
insufficient funds are available to do so, such amounts shall accrue and the
Owner shall pay same to the Operator within five (5) days after notice from the
Operator.  Notwithstanding the foregoing, in the event that, at any time,
available Net Operating Profits are insufficient to pay the amounts owing as the
Base Fee, payment of up to one-half of the Base Fee shall be deferred (except in
the case of the initial Calendar Year, wherein the greater of (x) one-half of
the Base Fee or (y) an amount equal to 4.5% of revenues generated from
Participating Condominium Units shall be deferred) until Net Operating Profits
are available to pay same, but not beyond three years.

10.4         Payment on Termination.  (a)  As provided in Section 18.1, in the
event of a termination of this Agreement, the Base Fee and Annual Incentive Fee
to which the Operator would be entitled shall be prorated for the Calendar Year
in which such termination occurred to the date of termination and shall be paid
to the Operator within sixty (60) days after the date of termination.

10.5         Franchise Fee.  In connection with the sale of Units, the Operator
shall be paid a franchise fee (the “Franchise Fee”) which shall consist of a
base fee equal to one percent (1%) of a Unit’s Gross Sales Price (as below
defined), up to that portion of the Gross Sales Price attributable to a price of
$800.00 per square foot (the “Base Franchise Fee”), and ten percent (10%) of the
Unit’s Gross Sales Price attributable to a sales price greater than $800.00 per
square foot (the “Incentive Franchise Fee”).  For example, if a Unit containing
1,000 square feet is sold for $1,000,000.00 ($1,000.00 per foot), the Operator
would receive $28,000.00.  The Franchise Fee is to be paid out of the proceeds
of Unit sales. Payment of the Incentive Franchise Fee by Owner is subject to
deferment as currently described in Section 11.2 of the Operating Agreement of
1100 West Holdings, LLC, which Operator agrees to be bound by. For purpose of
calculating the Franchise Fee, the Gross Sales Price of a Unit shall mean the
gross sales price net of the

29


--------------------------------------------------------------------------------




portion of the such gross sales price attributable to non-standard upgrades and
seller concessions, if any.

ARTICLE 11

INSURANCE

11.1         Insurance.

(a)           In the name and for the account of the Owner, with any costs
incurred hereunder to be paid by the Owner and treated as a Gross Operating
Expense, the Operator shall use its reasonable efforts to obtain (i) the
insurance reasonably required by Owner and approved by the Operator, (ii) (to
the extent such insurance is available), insurance against such other risks
against which it is hereafter customary to insure in the operation of similar
properties, having regard for the nature of the business and the geological and
climatic nature of the Hotel’s location, and (iii) (to the extent such insurance
is available), business interruption and such other insurance as shall be
necessary to pay to the Operator its Base Fee following a casualty as
contemplated by this Agreement.  The Operator shall not be paid a separate fee
for its efforts to obtain any such insurance.

(b)           The Operator shall, to the extent the same is available, obtain at
the Owner’s sole cost and expense such industry standard professional liability
coverage in respect of the Operator’s liabilities pursuant to this Agreement as
the Operator reasonably determines is required.

11.2         Certificates.  The Operator shall deliver certificates of all
insurance containing a thirty (30) days’ notice of cancellation clause
pertaining to the Hotel to the Owner upon request.  Such policies shall be
written to insure the Owner, the Operator (for liability policies only) and any
Holders, as their respective interests may appear.

11.3         Blanket Coverage Permitted.  The Operator may maintain any
insurance permitted or required by this Agreement under a blanket policy,
subject to the approval of any Holder.

11.4         Owner’s Approval.  Owner’s approval shall be required for all
insurance obtained by the Operator to the extent that the cost thereof is not
covered by the Budget.  Notwithstanding the foregoing, the Operator may obtain
as an expense of the Hotel, such industry standard liability coverage as the
Operator reasonably determines is required in the event the Owner fails to
approve such coverage.

11.5         No Right of Subrogation.  All policies of insurance shall provide
that the insurance company shall have no right of subrogation against either
party hereto, their agents, principals or employees.  The Owner assumes all
risks in connection with the adequacy of any insurance and waives any claim
against the Operator for all liabilities, costs or expenses arising out of any
partially or totally uninsured claim, of any nature whatsoever, except where the
Operator has failed to place and maintain insurance in accordance with the
provisions hereof.

30


--------------------------------------------------------------------------------




11.6         Alternative Insurance.  If, at any time during the Term hereof, the
Owner is able to obtain alternative insurance in respect of the Hotel affording
coverage equivalent to that which the Operator is required to provide hereunder
by companies of recognized responsibility and at a lower cost than obtainable by
the Operator, then the Owner shall be entitled to procure such insurance for the
Hotel at such lower cost upon the same terms required under this Article 11.

ARTICLE 12

12.1         Property Taxes.  Except to the extent that money is deposited in
escrow with a mortgagee for payment of the same, the Operator shall pay when and
as the same are due and payable (unless same are contested by the Owner or the
Operator with the Owner’s consent), in the name and for the account of the
Owner, in such installments as permitted by Applicable Law, all water charges,
real estate taxes and assessments, (which, at the Owner’s direction, may be paid
prior to delinquency), use and sales taxes, personal property taxes, historic or
landmark district assessments, betterment assessments and withholding taxes
levied or assessed on or against the Hotel or any portion thereof or with
respect thereto for any fiscal period of the taxing authority, all or any part
of which period is included in the Term of this Agreement.  The portion of any
such amount so paid which is allocable to a period during the Term shall be
included in the Annual Profit and Loss Statement for the Calendar Year in which
such amount is determined.

12.2         Right of Contest.  Upon prior notice to the Owner, the Operator may
in good faith, and provided that same does not create civil or criminal
liability for the Owner, or constitute a default under any Security Agreement
then in effect, at any time contest the validity or the amount of any such tax
or assessment in the name of the Owner, and any refund or rebate less related
costs shall be included in the Annual Profit and Loss Statement for the Calendar
Year in which such refund or rebate is determined, the refund or rebate shall be
included in Gross Revenues and the related cost in obtaining such refund or
rebate shall be deemed a Gross Operating Expense, provided that any refund (and
related expenses) attributable to a period outside of the Term shall not be
included in Gross Revenues (Gross Operating Expenses).  The Owner shall have the
right to so contest the validity or amount of any tax or assessment in its own
name as an operating expense of the Hotel.

ARTICLE 13

MAINTENANCE AND REPAIRS

13.1         Maintenance and Repairs.

(a)           Subject to provisions for the necessary Working Capital in the
Business Plan, the Operator shall, from time to time, make such expenditures for
repairs and maintenance as it deems necessary to keep the Hotel in good
operating condition consistent with the Hotel Standards.

(b)           In order to maintain the Hotel in accordance with the Hotel
Standards, the Operator may, without the consent of (but on notice to) the
Owner, make expenditures for repair and maintenance to the Hotel in amounts not
in excess of ten (10%) percent over and above any line item in the then-current
Business Plan providing for repair and maintenance without being

31


--------------------------------------------------------------------------------




obliged to reallocate such funds from other line items contained therein,
provided that same shall be subject to the overall limitations on increases in
the Budget pursuant to Article 9.  The Operator further agrees that prior to
making such expenditures in excess of a line item in the Budget, the Operator
shall first pay for same from any FF&E Reserve held by Owner or Operator, from
any condominium assessment or assessments made for the use of Shared Facilities
or request the release of funds from any then existing FF&E Reserve being held
by any Holder for the purpose of paying for same; provided, however, that the
failure or refusal of any lender to make such funds available shall not limit or
effect the Operator’s right to take the action contemplated by this Section.

(c)           The Owner may, from time to time at its separate expense, make
such further alterations, additions or improvements in or to the Hotel as the
Operator shall approve, such approval not to be unreasonably withheld or
delayed, all of which shall be made without material interference to the
operation of the Hotel.  The Owner shall consider, but shall not be required to
make (unless same are necessary to operate the Hotel at or to maintain the Hotel
Standards or in compliance with Applicable Law), any alterations, additions or
improvements recommended by the Operator.

(d)           If structural or extraordinary repairs or changes in the Hotel
shall be required at any time during the Term of this Agreement to maintain the
Hotel in good operating condition, or structural or extraordinary repairs or
changes in the Hotel or extraordinary alterations to the Hotel shall be required
at any time during the Term of this Agreement by reason of any laws, ordinances,
rules or regulations now or hereafter in force, or by order of any governmental
or municipal power, department, agency, authority or officer, or otherwise, or
because the Owner, subject to the Operator’s approval, such approval not to be
unreasonably withheld or delayed, determines the desirability thereof, then, in
such event, subject to the Owner’s rights to not make the same under Section 5.1
hereof, all such repairs, changes or replacements shall be made by the Owner, or
by the Operator if directed by the Owner, and at the Owner’s expense subject to
funding for any FF&E Reserve, condominium assessments, or Shared Facilities
assessments.  Notwithstanding the foregoing, the Owner shall have the right to
contest the need for any such repairs, changes or replacements required by any
law, ordinance, regulation or order of governmental authority and may postpone
compliance therewith, if so permitted by law, unless the Operator reasonably
determines that such repairs, changes or replacements are required to prevent
the continuation of a dangerous condition.

(e)           Each Participating Unit Owner shall be responsible for providing
the funds necessary to maintain the FF&E within its Participating Condominium
Unit in good repair and in condition consistent with the Hotel Standards. 
Notwithstanding anything to the contrary set forth herein, the responsibility to
provide funds for repairs, replacements, corrections, and maintenance within a
Participating Condominium Unit shall be with the owner of the subject Hotel
Condominium Unit, Operator shall have the right to suspend a Participating
Condominium Unit from participation in the Rental Program in the event that
sufficient finds to enable Operator to maintain such Participating Condominium
Unit in accordance with the Hotel Standards are not made available to Operator
by deposit to the Participating Condominium Unit’s FF&E Reserve Account or
otherwise.

32


--------------------------------------------------------------------------------




ARTICLE 14

DAMAGE BY FIRE OR OTHER CASUALTY

14.1         Damage by Fire or Other Casualty.

(a)           If the Hotel or any portion thereof shall be damaged or destroyed
at any time or times during the Term by fire, casualty or any other cause, the
Owner may decide, but shall not be obligated, at the Owner’s sole cost and
expense and with due diligence, to repair, rebuild or replace the same so that
after such repairing, rebuilding or replacing, the Hotel shall be substantially
the same as prior to such damage or destruction.  If the Owner decides to so
repair, rebuild or replace, the Owner shall undertake such work within ninety
(90) days after the proceeds of any insurance are made available to the Owner,
subject to the rights of any Holder of any Security Agreement, for such
repairing, rebuilding or replacing, and shall complete the same diligently. 
Without limiting the Operator’s rights to terminate this Agreement pursuant to
Section 14.2 hereof, if the Owner elects not to undertake such work in
accordance with the provisions of this Section 14.1, the Operator may, by notice
to the Owner made within thirty (30) days following the expiration of the period
allotted to the Owner to commence such work, terminate this Agreement, such
termination to be effective as of the date of such notice.

(b)           At all times during the period that all or any part of the Hotel
is damaged or destroyed, and until operations of the Hotel are fully
recommenced, or Owner notifies Operator the Hotel will not be rebuilt by the
Owner, the Operator shall be paid by the Owner (from and to the extent that
business interruption insurance or other comparable coverage is in place and
sufficient to make such payments) each month during such period of damage or
destruction, an amount equal to the greater of (i) the Management Fee earned
during such month calculated in accordance with the terms hereof, and (ii) the
average total monthly payments paid to the Operator for the twelve (12) months
preceding the damage or destruction (or such lesser actual period if the Hotel
has been managed by the Operator for less than twelve (12) months).

14.2         Right of Termination Upon Total Destruction.  If the Hotel shall be
totally or substantially destroyed by fire or other casualty, each party shall
have the option to terminate this Agreement by notice served upon the other
within one hundred twenty (120) days after such fire or other casualty;
provided, however, that in the event that the decision not to rebuild is solely
within the discretion of Owner, and is not controlled or influenced by, a
Holder, the Declaration or the Hotel Condominium Association, the Owner shall
only have such termination right to the extent that the Owner elects, in its
sole discretion, not to rebuild the, or otherwise construct a, Hotel, and in
connection therewith, pays to the Operator on the effective date of such
termination, an amount equal to the Termination Fee (as hereinafter defined). 
Any such notice of termination shall become effective thirty (30) days after the
giving of the same.

ARTICLE 15

CONDEMNATION

15.1         Total Taking.  If all of the Hotel shall be the subject of a taking
or condemnation in any eminent domain, condemnation or like proceeding by any
competent authority, or if such

33


--------------------------------------------------------------------------------




a portion thereof shall be taken or condemned as to make it imprudent or
unreasonable, in the reasonable opinion of the Owner or the Operator to use the
remaining portion as a hotel of the type and class of the Hotel immediately
preceding such taking or condemnation, then, in either event, this Agreement
shall cease and terminate as of the date upon which the Owner or the Operator
determines that the parties shall surrender possession.  Any award for such
taking or condemnation shall belong in its entirety to the Owner, and the
Operator waives any right to such proceeds and assigns to the Owner any rights
it may otherwise have therein, provided that in connection with any such taking,
the Owner shall pay to the Operator on the effective date of such termination,
an amount equal to the Termination Fee (as hereinafter defined).

15.2         Partial Taking.  If only a part of the Hotel shall be the subject
of a taking or condemnation, and the Owner does not terminate this Agreement
under Section 15.1, the Owner may repair any damage or alter or modify the
Hotel, to the extent of the award recovered, in accordance with plans and
specifications reasonably approved by the Operator.  In the event of a partial
taking, the Operator shall be entitled to terminate this Agreement if any
material construction is required and not completed by the Owner within two
years following the taking or condemnation.  Any amount of the award not
expended for such work shall belong to the Owner.  At all times until operations
of the Hotel are fully recommenced, the Operator shall be paid by the Owner each
month an amount equal to the greater of (i) the Management Fee earned during
such month calculated in accordance with the terms hereof, and (ii) the average
total monthly payments paid to the Operator for the twelve (12) months preceding
the taking or condemnation (or such lesser actual period if the Hotel has been
managed by the Operator for less than twelve (12) months); provided, however,
that to the extent the payment to Operator exceeds the amount due pursuant to
clause (i) of this subsection (b), such excess shall be paid from and to the
extent of insurance or a condemnation award received for the purpose of
compensating for lost revenues.

ARTICLE 16

TERMINATION OF AGREEMENT BY THE OWNER

16.1         Termination of Agreement by the Owner.  If one or more of the
following events shall occur they shall be deemed to constitute an “Event of
Default” hereunder, and the Owner may terminate this Agreement (without payment
of a Termination Fee) by sixty (60) days’ prior written notice to the Operator
specifying the details of such event:

(a)           If the Operator or Morgans Hotel Group LLC shall apply for or
consent to the appointment of a receiver, trustee or liquidator of the Operator
or of all or a substantial part of its assets, file a voluntary petition in
bankruptcy, or admit in writing its inability to pay debts as they come due,
make a general assignment for the benefit of creditors, file a petition or an
answer seeking reorganization or rearrangement with creditors or to take
advantage of any insolvency proceeding, or if any order, judgment or decree
shall be entered into by any court of competent jurisdiction, on the application
of a creditor, adjudicating the Operator a bankrupt or insolvent or approving a
petition seeking reorganization of the Operator or appointing a receiver,
trustee or liquidator of the Operator or of all or a substantial part of its
assets; or

34


--------------------------------------------------------------------------------




(b)           If the Operator shall commit fraud or willful misconduct with
respect to the Hotel; or

(c)           If the Operator shall fail to perform its obligations under this
Agreement, (i) resulting in the Hotel or material portions thereof being shut
down by governmental authorities, or (ii) the result of which is the threatened
shut-down by governmental authorities of the Hotel or material portions thereof,
and the Operator does not remedy such failure or stay such shut-down prior to
the date threatened therefore by the governmental authorities; or

(d)           If there is a default by the Operator hereunder in the performance
of any material term, covenant or condition of this Agreement not otherwise
specified in this Article, and Operator (i) shall not commence to cure the same
twenty (20) days after receipt of written notice from the Owner specifying such
default, and continuously make commercially reasonable efforts to cure the same
thereafter (provided if such default by Operator shall constitute an Event of
Default of Owner under the Existing Loan, Operator shall cause such default to
be cured within the applicable grace period currently provided for under Owner’s
Loan Documents with respect to the Existing Loan), or (ii) after acknowledging
such default, Operator shall provide notice to Owner that Operator does not
intend to cure the same; or

(e)           If the Operator’s interest under this Agreement shall be taken on
execution of a judgment or foreclosure; or

(f)            If the Operator defaults under any subordination agreement with
any Holder and such Holder declares a default and successfully effects a
termination of this Agreement pursuant to said subordination agreement; or

(g)           If the Operator assigns this Agreement in violation of the terms
of this Agreement.

16.2         Termination for Failure to Meet Performance Standard.   (a)  In
addition to the Owner’s rights to terminate set forth in Section 16.1, the Owner
may terminate this Agreement by sixty (60) days’ prior written notice to the
Operator, without paying any Termination Fee, in the event that, following the
first full Calendar Year of operation of the Hotel by the Operator, the Hotel
thereafter, in each of three (3) consecutive Calendar Years fails to generate
Net  Operating Profits for each such Calendar Year equal to or greater than
eighty-five (85%) percent of the Projected NOP for such Calendar Year; provided,
however, that the Projected NOP for any such Calendar Year shall be equitably
adjusted in a fair and reasonable manner to take into account any Force Majeure
affecting the Hotel and its operations during such Calendar Year.

(b)           Notwithstanding anything to the contrary contained herein, and
subject to paragraph (c) below, the Operator may avoid a termination of the type
provided for in this Section 16.2 by (i) paying to the Owner, within thirty (30)
days of receipt of the Owner’s notice to terminate, an amount equal to the
difference between Net Operating Profit and eighty-five (85%) percent of the
Projected NOP for the second or third of the three Calendar Years of
measurement, or (ii) in the consecutive year (or years) following a Calendar
Year in which Operator has made a payment (or loan, as the case may be) as
provided in subsection (i) above, making a loan to the Owner in the amount of
the actual deficit from Hotel Operations sufficient

35


--------------------------------------------------------------------------------




to produce a Net Operating Profit for such Calendar year (a “Remedial Loan”).  A
Remedial Loan shall accrue no interest and shall be repayable to the extent of
any Net Operating Profit in any subsequent calendar year (or years) (provided in
any such year in which the Operator shall accept a repayment of a Remedial Loan,
Net Operating Profit shall exceed 85% of Projected NOP).

(c)           The Hotel shall not be deemed to have failed to reach the
Projected NOP for any Calendar Year in which the Hotel’s RevPAR is equal to or
greater than one hundred (100%) percent of the RevPAR Index for the Competitive
Hotels as set forth on the Smith Travel-Star Market Report (or a successor
index, appropriately adjusted; provided, that, if there shall be no successor
index, a substitute index reasonably acceptable to the Operator and the Owner;
and provided further, if the Operator and the Owner shall be unable to agree
upon a substitute index, such dispute shall be resolved by arbitration in the
manner provided for in Section 9.6).

16.3         No Limitation of Rights and Remedies.  The rights of termination
granted to the Owner in this Article 16 shall be in addition to any other right
or remedy that may otherwise be available to the Owner.  Subject to the
provisions of Section 22.8 hereof, the Owner shall be entitled to obtain
specific performance from the Operator and any actual damages arising from the
Operator’s default but shall not be allowed to sue for consequential damages.

ARTICLE 17

TERMINATION OF AGREEMENT BY THE OPERATOR

17.1         Termination of Agreement by the Operator.  If one or more of the
following events shall occur they shall be deemed to constitute an “Owner
Default” hereunder, and the Operator may terminate this Agreement by sixty (60)
days’ (or thirty (30) in the case of a monetary default) prior written notice to
the Owner specifying the details of such event, unless, with respect to an Owner
Default of the type set forth in paragraph (a) below, the Owner shall have cured
same within such sixty (60)-day period or the Owner shall be diligently
attempting to cure same in accordance with the terms of paragraph (a) below, as
the case may be:

(a)           if there is a material default by the Owner hereunder which is not
cured within sixty (60) days after receipt of written notice from the Operator
specifying such default, provided, however, that if such a material default is
not able to be cured within sixty (60) days but is susceptible to being cured,
the same shall not be deemed an Owner Default hereunder unless the Owner fails
to commence the cure of such default within such sixty (60)-day period or
thereafter fails to diligently prosecute such cure to completion; or

(b)           if the Owner shall be in default in the performance of any
material monetary term, covenant or condition which this Agreement requires the
Owner to perform, and shall fail to cure such default within thirty (30) days
after receipt of written notice from the Operator specifying such default; or

(c)           if the Owner shall apply for or consent to the appointment of a
receiver, trustee or liquidator of the Owner or of all or a substantial part of
its assets, file a voluntary

36


--------------------------------------------------------------------------------




petition in bankruptcy, or admit in writing its inability to pay debts as they
come due, make a general assignment for the benefit of creditors, file a
petition or an answer seeking reorganization or rearrangement with creditors or
to take advantage of any insolvency proceeding, or if any order, judgment or
decree shall be entered into by any court of competent jurisdiction, on the
application of a creditor, adjudicating the Owner a bankrupt or insolvent or
approving a petition seeking reorganization of the Owner or appointing a
receiver, trustee or liquidator of the Owner or of all or a substantial part of
its assets.

17.2         No Limitation of Rights and Remedies.  The right of termination
granted to the Operator in this Article 17 shall be in addition to any other
right or remedy that may otherwise be available to the Operator.  Subject to the
provisions of Section 22.8 hereof, the Operator shall be entitled to sue the
Owner for specific performance and any actual damages arising from the Owner’s
default but shall not be allowed to sue for consequential damages.

ARTICLE 18

THE OPERATOR’S RIGHT UPON TERMINATION

18.1         The Operator’s Rights Upon Termination.

(a)           Upon termination of this Agreement for any reason (including,
without limitation, any termination pursuant to Section 8.4(d), Section 14.2,
Section 15.1, Section 15.2, Section 16.1, Section 16.2, or Section 17.1 hereof,
to the extent provided therein), and so long as the Operator is not in default
hereunder, the Operator shall be entitled to receive the following sums: (i)
reimbursement of all expenses incurred prior to termination with respect to the
Hotel to the extent the Operator is permitted to obtain reimbursement from the
Hotel or the Owner under this Agreement; (ii) payment of all of its Management
Fees to which it would be entitled under Article 10 to date of termination in
accordance with calculations under such article through the date of termination;
and (iii) payment of any other sums due the Operator hereunder to the date of
termination.  Upon termination of this Agreement, the Operator shall render a
final accounting within sixty (60) days after the end of the month of
termination, regardless of the reason for such termination and all of the
foregoing items as set forth in such final accounting shall be due and payable
by the Owner to the Operator within fifteen (15) days after the delivery of
same, unless the Owner shall dispute a portion of the items claimed to be owed
by the Operator, in which event the Owner shall within said fifteen (15)-day
period pay to the Operator any amounts which are not in dispute and provide a
detailed list as to the items that the Owner is disputing and the reasons
therefor.

(b)           Upon termination of this Agreement, without limiting the Owner’s
obligations under Section 3.2 hereof, and subject to the application of the
Transition Period under Section 3.2 hereof, the Operator shall have the right to
remove, or cause to be removed, the Operator’s Tradename from the Hotel and from
all items (including, by way of example and not by limitation, the Building, all
Facilities, FF&E, advertising and marketing materials and Consumable Supplies)
used at, in connection with or in reference to the Hotel.

(c)           The Operator shall peacefully vacate and surrender the Hotel to
Owner on the effective date of such termination.

37


--------------------------------------------------------------------------------


(d)           Operator shall assign and transfer to the Owner, to the extent
assignable without premium or penalty (unless such premium or penalty shall be
paid by the Owner):

(i)            all books and records of the Hotel in accordance with Section
18.1(e), excluding in either case that which constitutes the Operator’s
proprietary information;

(ii)           all of the Operator’s right, title and interest in and to all
liquor, restaurant and any other licenses and permits, if any, held by the
Operator in connection with the operation of the Hotel; but only to the extent
such assignment or transfer is permitted by applicable law, and such licenses
and permits are exclusive to the Hotel (and not part of any larger license or
permit used or obtained by the Operator) and not proprietary to the Operator or
any Affiliate; and

(iii)          all of the Operator’s right, title and interest (if any) in and
to any and all contracts (including, without limitation, collective bargaining
agreements and pension plans, leases, licenses or concession agreements and
maintenance and service contracts) in effect with respect to the Hotel as of the
date of the termination of this Agreement, but only to the extent that such
assignment or transfer is permitted by applicable law, and same are exclusive to
the Hotel and not proprietary to the Operator or any Affiliate.

(e)           The Operator shall provide the Owner with copies of such guest
information relating to existing guests and guests with pending reservations as
is reasonably necessary for the Owner to provide services to such guests and to
honor such pending reservations (together with guest lists and histories.  In
addition, upon the expiration or termination of this Agreement, all of the books
of account and financial records which are the property of the Owner shall be
turned over forthwith to the Owner so as to ensure the orderly continuance of
the operation of the Hotel, but all of such information shall be retained by the
Owner and made available to the Operator at the Hotel, at all reasonable times,
for inspection, audit, examination and copying (at Owner’s expense) for at least
three (3) years subsequent to the date of such expiration or termination.

18.2         Post-Termination Liability.  Upon termination for any reason, to
the extent that any prospective purchaser, lessee or operator shall not agree in
writing to be responsible to provide and/or does not provide any of the services
contracted for in connection with the business booked for the Hotel to and
including the date of termination, including any and all business so booked as
to which facilities or services are to be furnished subsequent to the date of
termination, provided same were contracted for in accordance with the Operator’s
rights or obligations hereunder, the Owner shall be responsible and hereby
undertakes to perform and provide same, and the Owner hereby agrees to indemnify
and hold harmless the Operator from and against all liability, loss, damage,
cost or expense (including, without limitation, reasonable attorneys’ fees and
disbursements) arising therefrom.

38


--------------------------------------------------------------------------------




ARTICLE 19

ASSIGNMENT OF AGREEMENT

19.1         Binding on Successors and Assigns.  Except as otherwise expressly
provided herein, the terms, covenants and conditions under this Agreement
required to be performed and observed by the Operator or the Owner shall be
binding upon the Operator or the Owner, as the case may be, and their respective
successors and assigns and shall inure to the benefit of the Owner or the
Operator, as the case may be, and their respective permitted successors and
assigns.

19.2         The Operator’s Right of Assignment.  On thirty (30) days’ prior
written notice to the Owner, the Operator shall have the right to assign this
Agreement in connection with a merger of the Operator into, or a transfer of
substantially all of the assets of the Operator to, any corporation, limited
liability company, partnership or other business entity, provided that (a) the
assignee shall assume the obligations of the Operator under this Agreement, and
(b) the assignee has experience in the operation of hotels and provides
reasonable assurance to the Owner that the Hotel will continue to be operated as
a Morgans Hotel (or a hotel of the same general style and quality), along with
the other then existing Morgans Hotels, in substantially the same manner as it
was operated prior to such transfer.

19.3         The Owner’s Right of Assignment.  In connection with the transfer
of the Hotel as contemplated in Section 20.1 hereof, on thirty (30) days’ prior
written notice to the Operator, the Owner shall have the right to assign this
Agreement to the purchaser under such transfer, in all cases subject to and in
accordance with the provisions of Section 20.1 hereof.

19.4         No Third-Party Beneficiaries.  Nothing in this Agreement, express
or implied, shall confer upon any person or entity, other than the parties
hereto, their authorized successors and assigns, any rights or remedies under or
by reason of this Agreement.

19.5         Continuing Liability.  All references to the “Owner” and the
“Operator” throughout this Agreement shall include and apply to their respective
successors and assigns; provided, however, that no assignment of this Agreement
shall relieve the assignor of its obligations and liabilities under this
Agreement for the period prior to the effective date of such assignment.

ARTICLE 20

SALE OF HOTEL

20.1         Sale of Hotel.  If the Owner shall sell, assign, transfer or convey
the Hotel or a controlling interest therein at any time during the Term hereof
(collectively, a “Transfer”), this Agreement shall not terminate or be
terminable as a result thereof, but shall continue in full force and effect and
bind the Operator and the Owner’s successors and assigns, provided that in
connection with any such Transfer after the date which is the third (3rd)
anniversary of the Commencement Date, the Owner shall be entitled to terminate
this Agreement on thirty (30) days’ prior written notice to the Operator,
provided that on any such termination  the Owner pays to the Operator a sum (the
“Termination Fee”) equal to (i) the net present value, using a ten

39


--------------------------------------------------------------------------------




(10%) percent discount rate, of payments on account of the Base Fee and the
Incentive Fee that would be payable for that period which is then the shorter of
(A) the balance of the Term, or (B) ten (10) years following the date of
termination. For purposes of the foregoing calculation of the net present value
of the remaining Base Fee and Incentive Fee,  the Base Fee and Incentive Fee for
each Calendar Year shall be projected by growing the then budgeted Base Fee (and
Incentive Fee) for the Calendar Year in which the termination occurs by an
amount equal to the lesser of (x) the average increase in revenues over the
prior three (3)-year period, and (y) three (3%) percent per annum.  In the case
of a transfer to (i) an entity having at least fifty (50%) percent common
ownership with the Owner, or (ii) a Qualified Transferee, upon the transferee
assuming in writing the obligations of the Owner under this Agreement, the
transferor shall be released from liability under this Agreement. 
Notwithstanding the foregoing, the Termination Fee shall not include the net
present value of the Incentive Fee as above provided unless (i) the Owner is no
longer the owner of the Hotel or (ii) the Operator, or an Affiliate of Operator,
shall no longer hold membership interests in Owner as a result of the “Buy-Sell”
provisions of the operating agreement of 1100 West Holdings, LLC having been
initiated by Sanctuary West Avenue, LLC or its successors.

ARTICLE 21

INDEMNITIES

21.1         Indemnities.

(a)           The Owner shall indemnify and save harmless the Operator from all
liability, loss, damage, cost or expense (including, without limitation,
reasonable attorneys’ fees and disbursements) arising from or relating to the
management, operation or maintenance of the Hotel prior to termination of this
Agreement, as required hereunder, except for those liabilities caused by the
Operator’s gross negligence, willful misconduct or fraud in connection with the
performance of its obligations hereunder.  In no event, however, shall this
provision be deemed to create a third-party beneficiary relationship between the
Owner and any third party or give rise to any claim for consequential damages on
the part of the Operator.  In case of any action, suit or proceeding brought
against the Operator and covered by the aforesaid indemnity, the Operator will
notify the Owner of such action, suit or proceeding and the Owner may and, upon
the Operator’s request, shall, at the Owner’s sole cost and expense, defend such
action, suit or proceeding, or cause the same to be defended by counsel
designated by the Owner and approved by the Operator, except for allegations
involving the Operator’s gross negligence, willful misconduct or fraud.

(b)           The Operator shall indemnify and save harmless the Owner from all
liability, loss, damage, cost or expense (including, without limitation,
reasonable attorneys’ fees and disbursements) arising solely from the Operator’s
gross negligence, willful misconduct (including willful breach of this
Agreement) or fraud in connection with the performance of its obligations
hereunder.  In no event, however, shall this provision be deemed to create a
third-party beneficiary relationship between the Operator and any third party or
give rise to any claim for consequential damages on the part of the Owner. In
case of any action, suit or proceeding brought against the Owner arising from
the Operator’s gross negligence, willful misconduct or fraud in connection with
the performance of its obligations hereunder, the Owner will notify the

40


--------------------------------------------------------------------------------




Operator of such action, suit or proceeding and the Operator may and, upon the
Owner’s request, shall, at the Operator’s sole cost and expense, defend such
action, suit or proceeding, or cause the same to be defended by counsel
designated by the Operator and approved by the Owner, except for allegations for
which the Owner may be liable.

(c)           Provided that the Owner has (i) furnished sufficient funds for the
payment thereof and (ii) executed, acknowledged and delivered any and all tax
returns, agreements and other documents required by the Operator in connection
therewith, the Operator shall indemnify the Owner from any interest charges,
penalties or fines incurred solely as a result of the Operator’s failure to file
sales tax returns, payroll tax returns or local tax returns on behalf of the
Hotel, other than the Owner’s income tax returns, for any tax period commencing
on or after the date hereof.

(d)           Notwithstanding any contrary provision herein, both parties shall
first look to their own insurance policies with respect to all losses, damages,
costs and expenses otherwise subject to a demand for indemnification hereunder.

ARTICLE 22

MISCELLANEOUS

22.1         Notices.  All notices required to be given under this Agreement
shall be in writing and shall be sent by hand, by facsimile, by certified or
registered mail, return receipt requested, postage prepaid, or by overnight
courier, as follows:

If to Owner:

 

Sanctuary West Avenue LLC

 

 

4770 Biscayne Blvd.

 

 

Suite 400

 

 

Miami, Florida  33137

 

 

Attention:  Abraham Galbut

 

 

Facsimile (786) 427-6203

 

 

 

with copies to:

 

Greenberg Traurig, LLP

 

 

1221 Brickell Avenue

 

 

Miami, Florida  33131

 

 

Attention Steven Goldman, Esq.

 

 

Facsimile: (305) 961-5561

 

 

 

If to Operator:

 

Morgans Hotel Group Management LLC

 

 

475 Tenth Avenue

 

 

New York, New York 10018

 

 

Attention:  Marc Gordon

 

 

Facsimile: (212) 277-4260

 

 

 

with copies to:

 

McDermott Will & Emery LLP

 

 

340 Madison Avenue

 

 

New York, New York 10017

 

41


--------------------------------------------------------------------------------




 

 

Attention:  Keith M. Pattiz, Esq.

 

 

Facsimile: (212) 547-5444

 

or to such other person or place as may be designated by notice of one party to
the other, and all notices shall be deemed effective when received.  Unless
otherwise notified in writing, each party shall direct all sums payable to the
other party at its address for notice purposes.  The attorney for any party may
give notices under this Agreement on behalf of such party.

22.2         Governing Law.  This Agreement is being executed and delivered in
the State of New York and shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to such
jurisdiction’s principles of conflicts of law.   The parties hereby agree to
submit to the jurisdiction of the state or federal courts in the State of
Florida for purposes of any proceeding from or arising out of this Agreement,
and further agree that venue shall be in Miami-Dade County, Florida.

22.3         Captions.  The captions and headings throughout this Agreement and
its table of contents are for convenience and reference only, and they shall in
no way be held or deemed to define, modify or add to the meaning, scope or
intent of any provision of this Agreement.

22.4         Consents.  Except as otherwise expressly provided herein, whenever
in this Agreement the consent, determination, decision or approval of the Owner
or the Operator is required, such consent, determination, decision or approval
shall be in the sole discretion of such party and shall be in writing, signed by
a duly authorized officer or agent of the party granting such consent or giving
such approval.  Whenever in this Agreement consent or approval is required, the
failure to respond within ten (10) days (unless different time periods are
specified herein) of the receipt of the written request for such consent or
approval and the written request indicates, on the face thereof, that it is a
request for consent or approval the failure to reply to which will be deemed an
approval shall be conclusively deemed to constitute approval.

22.5         The Operator as Agent.  The Operator will perform all of its duties
hereunder as agent for the Owner, and nothing herein contained shall constitute
or be construed to be or create a co-partnership, joint venture, trustee, or
landlord/tenant relationship between the Owner and the Operator with respect to
the management of the Hotel as provided for in this Agreement.

22.6         No Waiver.  No assent, expressed or implied, by the Owner or the
Operator to any breach of or default in any term, covenant or condition which
this Agreement requires to be performed or observed by the other party shall
constitute a waiver of or assent to any succeeding breach of or default in the
same or any other term, covenant or condition hereof.

22.7         Severability.  In the event that any one or more of the phrases,
sentences, clauses or paragraphs contained in this Agreement shall be declared
invalid by a final or unappealable order, decree or judgment of any court, this
Agreement shall be construed as if it did not contain such phrases, sentences,
clauses or paragraphs.

22.8         No Recourse.  (a)  Except as provided below, the Operator shall
look solely and only to the Owner’s interest in the Hotel and the Owner’s
interest in any other hotel managed by the Operator and, after receipt by the
Owner, the net insurance proceeds, net condemnation or similar taking awards,
net sale or refinancing proceeds and/or net revenues thereof, for the

42


--------------------------------------------------------------------------------




payment, performance and observance of any amount, obligation or provision on
the Owner’s part to be paid, performed or observed to, or for the benefit of,
the Operator under this Agreement.  Neither any partner, member, manager,
director, officer or shareholder in the Owner nor any disclosed or undisclosed
principal for whom the Owner may be acting (“shareholder or principal”), nor any
of the respective heirs, administrators, executors, personal representatives,
successors or assigns of any of the shareholders or principals of the Owner,
shall have any personal liability or other personal obligation for a deficiency
for or with respect to any payment, performance or observance of any amount,
obligation, liability or provision on the Owner’s part to be paid, performed or
observed under this Agreement or any of the representations, warranties,
covenants, indemnifications or other undertakings of the Owner hereunder and,
except as otherwise provided herein, the Operator agrees not to seek or obtain a
money or other judgment against any shareholder of the Owner or against any
disclosed or undisclosed principal for whom the Owner may be acting or against
any of their respective heirs, administrators, executors, personal
representatives, successors or assigns; provided, however, nothing herein
contained shall be construed to impair the rights or remedies of the Operator to
proceed against the Owner’s interest in the Hotel properties, or the insurance
proceeds, compulsory purchase or similar taking awards, sale or refinancing
proceeds, and/or net revenues thereof, in the event of an Owner’s Default on the
Owner’s part hereunder to the extent permitted above; and provided further, that
the foregoing provisions of this Section shall not (a) constitute a waiver by
the Operator of any obligation of the Owner in this Agreement or (b) limit the
right of the Operator to name any transferee of the Owner as a party defendant
in any action or suit seeking enforcement of the provisions of this Agreement so
long as, in either case, no judgment in the nature of a personal monetary
judgment shall be enforced against any shareholder or principal of the Owner. 
Notwithstanding any other provision in this Agreement, the Owner shall in no
circumstances (other than for using the Operator’s Tradename or the Operator’s
Materials in violation of the terms hereof, for which Owner shall be fully
liable, including, without limitation, for consequential damages) be liable to
the Operator for any consequential loss or damage suffered by the Operator
(including, without limitation, any loss of profit or loss of value of goodwill
or reputation) arising as a result of any breach by the Owner of its obligations
under the terms of this Agreement or arising in tort or otherwise.

(b)           No shareholder, director, partner, officer, employee, principal or
member of the Operator shall have liability to the Owner (whether in contract or
tort or otherwise) in connection with the operation of the Hotel or the
performance of the Operator’s obligations hereunder and the Owner’s sole right
shall be to terminate this Agreement in accordance with the provisions hereof
and/or to seek compensation for damages from the proceeds of the insurance
described in Section 11.1(b) hereof as more particularly described below;
provided that the foregoing provisions of this Section shall not (a) constitute
a waiver by the Owner of any obligation of the Operator in this Agreement or (b)
limit the right of the Owner to name the Operator as a party defendant in any
action or suit seeking enforcement of the provisions of this Agreement so long
as, in either case, no judgment in the nature of a personal monetary judgment
shall be sought or enforced against the Operator or any partner, director,
shareholder, officer, employee, member or principal of the Operator; provided
further, that notwithstanding any other provision in this Agreement, the
Operator shall in no circumstances (other than in the case of fraud or
fraudulent misrepresentation) be liable to the Owner for any consequential loss
or damage suffered by the Owner (including, without limitation, any loss of
profit or loss of value

43


--------------------------------------------------------------------------------




of goodwill or reputation) arising as a result of any breach by the Operator of
its obligations under the terms of this Agreement or arising in tort or
otherwise.

22.9         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written.  The Owner has not relied
on any projection of earnings, statements as to the possibility of future
success or other similar matter which may have been prepared by the Operator,
and understands that no representations, warranties or guaranties are, have been
or will be made or implied by the Operator as to the future financial success of
the Hotel.

22.10       Supplemental Agreements.  The Owner and the Operator shall execute
and deliver all other appropriate supplemental agreements and other instruments,
and take any other action necessary to make this Agreement fully and legally
effective, binding and enforceable as between them and as against third parties,
including the Owner’s filing in appropriate governmental offices pursuant to any
statute, ordinance, rule or regulation requiring such filing by persons or
entities doing business in a name other than their own, of a certificate or
similar document indicating that the Owner is engaging in the hotel business at
the Hotel under the name of the Hotel.  Failure to execute such supplemental
agreements shall not affect the validity of this Agreement and this Agreement
shall continue to be a valid and binding obligation of the parties hereto
irrespective thereof.

22.11       Estoppel Certificates.  The Operator and the Owner each agree, at
any time and from time to time, upon not less than thirty (30) days’ prior
notice by the other party hereto, to provide a statement in writing certifying
that this Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), and stating whether or not to the knowledge of
the signer of such certificate, there exists any default in the performance of
any obligation contained in this Agreement, and if so, specifying each such
default of which the signer may have knowledge, it being intended that any such
statement delivered pursuant hereto may be relied upon by the Operator, the
Owner, any proposed assignee or transferee of the Owner or the Operator, or the
Holder of any Security Agreement or any prospective mortgagee in respect of any
mortgage placed, or about to be placed, on the Hotel, as the case may be.

22.12       The Operator Not a Trustee.  The Operator’s undertaking to deposit
into and hold “all monies in the Operating Account or Accounts” herein is
intended solely to make apparent the ownership interest of the Owner in the
funds in the Operating Account or Accounts from time to time, and the Operator
shall not be held accountable as a “trustee” or fiduciary, in accordance with
Applicable Laws, relative to the Operating Account or Accounts and the funds
therein from time to time, except to the extent that Applicable Laws impose a
mandatory fiduciary duty with respect thereto.  Notwithstanding the foregoing,
Operator shall adhere to standards of good faith and fair dealing in connection
with the handling of money consistent with the practices at other hotels managed
by Operator.

22.13       No Oral Modification.  This Agreement may not be modified, amended,
surrendered or changed, except by a written instrument signed by the parties
hereto.

44


--------------------------------------------------------------------------------




22.14       Force Majeure.  Notwithstanding anything to the contrary contained
in this Agreement, in the event that the Operator or the Owner shall be delayed
or hindered in or prevented from the performance of any act required under this
Agreement by reason of Force Majeure, then the performance of such act shall be
excused for the period of delay, and the period for the performance of any such
act shall be extended for a period equivalent to the period of such delay,
except as provided otherwise in Section 16.1 of this Agreement.  A Force Majeure
delay shall be deemed to exist only if the Owner or the Operator, as the case
may be, notifies the other party of such delay in writing with reasonable
promptness, together with an explanation of the nature or cause of the delay;
provided, however, that any delay in so notifying the other party of any event
of Force Majeure shall not negate such event of Force Majeure but shall shorten
the period thereof to the extent that such other party was prejudiced by the
delay in giving such notice.

22.15       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute but one and the same instrument.

22.16       Not an Interest in Real Estate.  The Operator and the Owner agree
that it is not the intention of the parties to this Agreement to convey or
create an interest in real property.  Neither party shall have the right to
record this Agreement or any memorandum thereof without obtaining the prior
written consent of the other party hereto.

22.17       Emergencies.  The Operator shall inform the Owner of any and all
emergencies as soon as practicable.  The Operator shall use its best efforts to
obtain the Owner’s prior approval of any action in response to an emergency.

22.18       Litigation.  The Operator shall institute any necessary or desirable
legal actions or proceedings to collect charges or other income of the Hotel or
to evict or dispossess non-paying or legally undesirable persons in possession,
or cancel or terminate or sue for damages under any agreement relating to the
operation of the Hotel other than this Agreement, provided that the Operator
shall not institute any such action or proceeding without the prior written
consent of the Owner.  The Operator shall only use counsel approved by the Owner
and shall supply the Owner with a copy of all pleadings and other pertinent
papers relating to such litigation as they become available to the Operator. 
The Owner shall be kept informed of the progress of all such litigation and
shall have the right to take control of the litigation.

22.19       Licenses and Permits.  Subject to the requirement that in any case
all licenses will be held in accordance with the provisions of Applicable Laws,
the Operator will seek, on behalf of and in the name of the Owner (unless the
law requires that a particular license be in the name of the Operator, in which
case the Operator will give notice to the Owner and will assign such license to
any subsequent operator at the designation of the Owner as may be allowed by
law), the necessary licenses and permits as may be required for the conduct and
operation at the Hotel of the business herein contemplated.  The Owner agrees to
cooperate fully with the operator in applications for such licenses and permits
and to apply for the same directly if required by Applicable Laws.

45


--------------------------------------------------------------------------------




22.20       Mortgage Lender.  The Owner shall use best efforts to obtain for the
benefit of the Operator a subordination and non-disturbance agreement from the
holder of any such replacement or other loan encumbering the Hotel on terms, and
subject to fees, as are then standard in the market.  In the event that despite
the exercise of best efforts by the Owner such subordination and non-disturbance
agreement is not obtained, this Agreement shall remain in effect without such
subordination.

22.21       Unit Rental Agreements and Declaration.

(a)           The Hotel and the operation of the Hotel shall be subject to the
terms of the Declaration.  Owner acknowledges that the Operator shall have the
right to review and (A) in its reasonable discretion, to approve, prior to their
finalization (i) the Declaration and, in Operator’s reasonable discretion, any
modifications thereto, over which the Owner has control (through the exercise of
voting rights or otherwise), (ii) the form of purchase contract to be used by
Owner with respect to the sale of Hotel Condominium Units, and (iii) the form of
Unit Rental Agreement to be used by the Owner in connection with the Rental
Program, and (B) in its reasonable discretion, review and approve any
modification to the Declaration over which the Owner has control which is: (a)
likely to adversely affect the Operator’s ability to operate the Hotel in
accordance with the Hotel Standards; (b) likely to adversely affect the Owner’s
ability to ensure that all components of the Hotel and Project are constructed,
operated and maintained in accordance with the Hotel Standards; (c) likely to
alter the Operator’s responsibilities or its ability to perform its obligations
under the Agreement; or (d) likely to violate any applicable laws, including,
but not limited to, state or federal securities laws, or cause the Operator to
incur material liability under applicable laws or to third parties.

(b)           The Operator shall maintain copies of executed counterparts of all
Unit Rental Agreements for review by Owner.

(c)           As part of its operation of the Hotel, the Operator shall
administer the Owner’s duties and responsibilities under the Declaration and
shall administer the Declaration through the exercise of the rights of Owner
thereunder.  In carrying out these responsibilities, Operator will not be
responsible for any of the Owner’s obligations under the Master Declaration
which result from the Owner’s failure to pay sums due from the Owner or which
are unique to Owner (e.g., bankruptcy or other default which is personal to the
Owner).

22.22       Rental Program.

Owner will enter into separate Unit Rental Agreements with those Hotel
condominium Unit Owners desiring to submit their Condominium Units to the Rental
Program (becoming Participating Condominium Units) for the exclusive rental of
the same by Operator (on the Owner’s behalf as part of the Hotel rooms
inventory).  As part of the Hotel operation, Operator shall manage all
Participating Condominium Units in accordance with the Unit Rental Agreements
and this Agreement, and will offer such Participating Condominium Units for
rental to guests of the Hotel; provided, however, that Operator shall not be
responsible for any of Owner’s obligations under the Unit Rental Agreements
which result from the Owner’s failure to pay sums due from the Owner, unless the
Operator collects and administers the income under the Unit Rental Agreements or
which are unique to the Owner (e.g., bankruptcy or other default

46


--------------------------------------------------------------------------------




which is personal to the Owner).  The Owner and Operator agree to use
commercially reasonable efforts to maximize the number of residential
Condominium Units participating in the Rental Program.  The Owner shall deliver
to the Operator copies of each Rental Agreement executed with an owner of a
Condominium Unit, and shall not materially amend nor modify the same in a manner
likely to have an adverse effect upon the interests of the Operator without
obtaining the prior written consent of the Operator.  As part of its operation
of the Rental Program in accordance with this Agreement and the Unit Rental
Agreements, Operator shall be required to make, on a periodic basis as
determined by the Operator payments to each Participating Unit owner
representing such owner’s share of rental income from the commitment of its
Participating Condominium Unit to the Rental Program.  With the exception of
model units, all Condominium Units that have not been transferred to bona fide
third parties shall be a part of the Hotel guest room inventory, and shall be
treated as Participating Condominium Units within the Rental Program until legal
title to the unit is conveyed by the Owner to a third-party purchaser.

22.23       Special Procedures in connection with Participating Unit Owners.

(a)           Among the Hotel personnel shall be an employee retained by
Operator on Owner’s behalf to interface with Participating Unit Owners (the
“Owner Relations Director”).  The selection of the Owner Relations Director
shall be subject to the reasonable approval of the Owner.  Operator shall
maintain a log of material issues with respect to (a) the Rental Program and (b)
compliance with the Unit Rental Agreements that are raised with it by the
Participating Unit Owners.  Such list of issues shall be furnished to the Owner
on a periodic basis, but not more frequently than weekly, as requested by the
Owner, and shall be incorporated in the Operator’s monthly reporting called for
pursuant to the Agreement.  Owner may provide input to the Operator at its
periodic meetings with the Operator on the matters raised by the Participating
Unit Owners although the Operator shall have operational discretion, consistent
with the Declaration Documents, in determining how such matters are to be
addressed provided that such discretion shall not relieve Operator of its
covenant set forth above to carry out Owner’s responsibilities pursuant to Unit
Rental Agreements and the Declaration Documents.  The Owner and the Operator
acknowledge and agree that concerns on the part of the Participating Unit owners
shall be directed to the Owner Relations Director for proper handling.

(b)           In the event of a default by the Owner under a Unit Rental
Agreement which has been caused solely by the Operator’s failure to fulfill its
covenant under Sections 22.22 or 22.24, which is not cured within the applicable
cure periods (a “Breach”), Owner may send a notice to the general manager of the
Hotel with a copy to the Operator specifically identifying the Breach and
requesting a meeting with the employee of the Operator that has responsibility
for hotel management operations, to who the Hotel general manager reports
directly, or indirectly through interim personnel.

(c)           Subject to the availability of the Owner’s representative, the
Operator’s designated employee shall confer with the Owner’s representative via
telephone or in person within ten (10) Business Days after the Operator’s
receipt of the notice to discuss the Breach and shall consider the Owner’s
proposals related to the Breach.

(d)           If the Operator’s representative and the owner agree in writing,
signed by both parties, that any specific follow-up action is necessary,
including, without limitation, an

47


--------------------------------------------------------------------------------




action plan setting forth expected time frames, the Operator shall cause on-site
Hotel employees to carry out such follow-up action and shall take appropriate
steps to ascertain that the same has occurred and that longer-term steps to
avoid similar Breaches in the future have been implemented, which shall include
personnel changes to the extent the Operator determines that the same is
necessary.  If the Owner requests a personnel changes in writing but the
Operator does not comply, the Operator shall state the reasons for the
Operator’s refusal to comply via telephone to Owner within ten (10) days.

22.24       Operating Agreement.

As long as an affiliate of the Operator is a Member of the Owner, the terms and
conditions of the Operating Agreement as between its members shall be
controlling in the event of any conflict between the terms contained in the
Operating Agreement and this Management Agreement.

48


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

OWNER:

 

 

 

 

1100 WEST PROPERTIES, LLC,

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

OPERATOR:

 

 

 

 

MORGANS HOTEL GROUP MANAGEMENT LLC, a Delaware limited liability company

 

 

 

 

By:

Morgans Hotel Group LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

49


--------------------------------------------------------------------------------




EXHIBIT A

[Description of Premises]

Parcel 1:

Lots 7 and 8 and the North 50 feet of Lot 9, Block 80, SUBDIVISION OF BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY, A PART OF ALTON BEACH BAY FRONT
SUBDIVISION, according to the Plat thereof, as recorded in Plat Book 6, at Page
12, of the Public Records of Miami-Dade County, Florida; also described as:

Commence at the Northwest corner of West Avenue and 10th Street in Miami Beach,
Florida, said corner also being the intersection of Tangents at the Southeast
corner of Block 80, and run Northerly along the Easterly line of said Block 80,
along the Westerly line of West Avenue, a distance of 350.00 feet to the
Southerly line of the North 50.00 feet of said Lot 9 and the Point of Beginning
(P.O.B.) of the tract of land hereinafter described:   Thence continue along the
Easterly line of said Block 80, along the Westerly line of West Avenue, a
distance of 299.85 feet to the Northeast corner of the above referenced Lot 7;
thence deflecting 90°00’00” to the left, run Westerly along the Northerly line
of said Lot 7, a distance of 337.96 feet to the face of a concrete bulkhead cap
and the face of deck; thence run Southerly along the face of deck and cap, a
distance of 301.70 feet to the Southerly line of the North 50.00 feet of Lot 9;
thence run Easterly along the Southerly line of the North 50.00 feet of said Lot
9, a distance of 304.67 feet to the Point of Beginning.

Together with the easement rights as contained in Master Declaration of
Covenants, Conditions and Restrictions for Mirador South Beach, filed December
30, 2004, in Official Records Book 22959, at Page 886, of the Public Records of
Miami-Dade County, Florida.

Parcel 2:

Condominium Unit CU12, MIRADOR 1000, A CONDOMINIUM, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 22959, at Page 1727, as amended
from time to time, of the Public Records of Miami-Dade County, Florida.

Together with the Leasehold Estate, as created by Sovereignty Submerged Lands
Lease Renewal and Modification to Reflect Change in Ownership between the Board
of Trustees of the Internal Improvement Trust Fund of the State of Florida, as
Lessor, and Mirador 1000, LLC, a Delaware limited liability company, as Lessee,
filed December 16,

50


--------------------------------------------------------------------------------




2004, in Official Records Book 22913, at Page 825, of the Public Records of
Miami-Dade County, Florida.

51


--------------------------------------------------------------------------------




Parcel 3:

Condominium Unit CU10, MIRADOR 1200, A CONDOMINIUM, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Record Book 23543, at Page 3930, as amended
from time to time, of the Public Records of Miami-Dade County, Florida.

Together with the Leasehold Estate, as created by Sovereignty Submerged Lands
Lease Renewal between the Board of Trustees of the Internal Improvement Trust
Fund of the State of Florida, as Lessor, and 1200 West Realty, LLC, a Delaware
limited liability company, as Lessee, filed January 12, 2006, in Official
Records Book 24141, at Page 1866, of the Public Records of Miami-Dade County,
Florida.

52


--------------------------------------------------------------------------------




SCHEDULE 10.2

Annual Incentive Fee

The Annual Incentive Fee shall be paid based upon Net Operating Profits in any
Calendar Year* as follows:

1. When Net Operating Profits are less than $4,000,000: Annual Incentive Fee
shall be $0.

2. When Net Operating Profits are between $4,000,000 and $5,500,000: Annual
Incentive Fee shall be 10% of incremental Net Operating Profits above $4,000,000
(the “First Tier Incentive Fee”);

3. When Net Operating Profits are greater than $5,500,000, the Annual Incentive
Fee shall be the sum of (i) the First Tier Incentive Fee plus 20% of Net
Operating Profits above $5,500,000.

By way of example, in the event that Net Operating Profits in a given Calendar
Year shall be $6,000,000, the Incentive Fee would be $250,000 (10% of 1,500,000,
plus 20% of $500,000).

--------------------------------------------------------------------------------

* Beginning on January 1 of the fourth Calendar Year of the Term, and annually
on January 1 of each succeeding year thereafter (the “Adjustment Date”), each
base amount of Net Operating Profits for purposes of calculating the Annual
Incentive Fee as above provided (the “Base Amount”),  shall be adjusted based
upon the U.S. Daily Average, (the “Adjustment Rate”) all Urban Consumers (CPI-U)
all items (198284 = 100) prepared by the United States Department of Labor (the
“CPI”), whereby the CPI in effect on January 1 of the year preceding the
Adjustment Date shall be considered as the base, and the price index in effect
for the most recent CPI available on the Adjustment Date shall be compared with
this base index figure; provided, however, in no event shall the adjusted Base
Amount exceed the prior Base Amount by more than three percent (3%).

53


--------------------------------------------------------------------------------